TABLE OF CONTENTS

Exhibit 10.31

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

both of Omaha, Nebraska

and

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

Austin, Texas

and

any other insurance companies which are now or hereafter come under the
ownership,

control or management of Amerisafe, Inc.

CASUALTY CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

ARTICLE

       PAGE   I  

BUSINESS COVERED

     1    II  

TERM

     2    III  

SPECIAL TERMINATION

     2    IV  

DEFINITIONS

     4     

Act of Terrorism

     4     

Declaratory Judgment Expense

     4     

Extra Contractual Obligations/Loss in Excess of Policy Limits

     4     

Loss Adjustment Expense

     5     

Loss Occurrence

     5     

Net Earned Premium

     6     

Policy

     6    V  

TERRITORY

     6    VI  

EXCLUSIONS

     7    VII  

TERRORISM ACT RECOVERIES

     9    VIII  

COVERAGE

     9    IX  

REINSTATEMENT

     10    X  

SPECIAL ACCEPTANCE

     10    XI  

ACCOUNTING BASIS

     11    XII  

REINSURANCE PREMIUM

     11    XIII  

NOTICE OF LOSS AND LOSS SETTLEMENTS

     11    XIV  

LIABILITY OF REINSURERS

     12    XV  

LATE PAYMENTS

     12    XVI  

ANNUITIES AT THE COMPANY’S OPTION

     13    XVII  

AGENCY AGREEMENT

     14    XVIII  

SUBROGATION

     14    XIX  

ERRORS AND OMISSIONS

     14    XX  

OFFSET

     14    XXI  

CURRENCY

     15    XXII  

TAXES

     15    XXIII  

FEDERAL EXCISE TAX

     15    XXIV  

FOREIGN ACCOUNT TAX COMPLIANCE ACT (“FATCA”)

     15    XXV  

RESERVES AND FUNDING

     16    XXVI  

NET RETAINED LINES

     18   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

XXVII

THIRD PARTY RIGHTS

  19    XXVIII

SEVERABILITY

  19    XXIX

GOVERNING LAW

  19    XXX

INSPECTION OF RECORDS

  19    XXXI

CONFIDENTIALITY

  20    XXXII

SUNSET AND COMMUTATION

  21    XXXIII

INSOLVENCY

  22    XXXIV

ARBITRATION

  23    XXXV

EXPEDITED ARBITRATION

  25    XXXVI

SERVICE OF SUIT

  25    XXXVII

ENTIRE AGREEMENT

  26    XXXVIII

MODE OF EXECUTION

  26    XXXIX

INTERMEDIARY

  27   

Nuclear Incident Exclusion Clause - Liability - Reinsurance - U.S.A.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CASUALTY CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

(the “Contract”)

between

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

both of Omaha, Nebraska

and

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

Austin, Texas

and

any other insurance companies which are now or hereafter come under the
ownership,

control or management of Amerisafe, Inc.

(the “Company”)

and

THE SUBSCRIBING REINSURER(S) EXECUTING THE

INTERESTS AND LIABILITIES AGREEMENT(S)

ATTACHED HERETO

(the “Reinsurer”)

ARTICLE I

BUSINESS COVERED

 

A. By this Contract the Reinsurer agrees to reinsure the excess liability of the
Company under its Policies that are in force at the effective time and date
hereof or issued or renewed at or after that time and date, and classified by
the Company as Workers’ Compensation, Employers Liability, including but not
limited to coverage provided under the U.S. Longshore and Harbor Workers’
Compensation Act, Jones Act, Outer Continental Shelf Lands Act and any other
Federal Coverage extensions, subject to the terms, conditions and limitations
hereafter set forth.

 

B. The Reinsurer further agrees to reinsure the excess liability of the Company
under Policies issued by Cooperative Mutual Insurance Company that are in force
at the effective time and date hereof or issued or renewed at or after that time
and date, and classified by the Company as Workers’ Compensation, Employers
Liability, including but not limited to coverage provided under the U.S.
Longshore and Harbor Workers’ Compensation Act, Jones Act, Outer Continental
Shelf Lands Act and any other Federal Coverage extensions, subject to the terms,
conditions and limitations hereafter set forth.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE II

TERM

 

A. This Contract will apply to all losses occurring during the period January 1,
2015, 12:01 a.m. Standard Time (as set forth in the Company’s policies), to
January 1, 2016, 12:01 a.m. Standard Time.

 

B. Upon the expiration or termination of this Contract, the entire liability of
the Reinsurer for losses occurring subsequent to the date of expiration shall
cease concurrently with the date of expiration of this Contract.

 

C. Notwithstanding the above, upon expiration or termination of this Contract,
the Company shall have the option of requiring that the Reinsurer shall remain
liable for losses occurring under Policies in force on the expiration or
termination date of this Contract until the next renewal, termination, or
natural expiration date of such Policies or until 12 months (plus “odd time,”
not to exceed 18 months in all) following the date of expiration (whichever
occurs first).

 

D. If this Contract expires while a Loss Occurrence covered hereunder is in
progress, the Reinsurer’s liability hereunder shall, subject to the other terms
and conditions of this Contract, be determined as if the entire Loss Occurrence
had occurred prior to the expiration of this Contract, provided that no part of
such Loss Occurrence is claimed against any renewal or replacement of this
Contract.

ARTICLE III

SPECIAL TERMINATION

 

A. The Company may terminate a subscribing reinsurer’s share in this Contract by
giving written notice to the subscribing reinsurer upon the happening of any one
of the following circumstances:

 

  1. A State Insurance Department or other legal authority orders the
subscribing reinsurer to cease writing business, or

 

  2. The subscribing reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there has
been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, or trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operations, or

 

  3. For any period not exceeding 12 months which commences no earlier than
12 months prior to the inception of this Contract, the subscribing reinsurer’s
policyholders’ surplus, as reported in the financial statements of the
subscribing reinsurer, has been reduced by 20.0% or more, or

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  4. The subscribing reinsurer has become merged with, acquired or controlled by
any company, corporation, or individual(s) not controlling the subscribing
reinsurer’s operations previously, or

 

  5. The subscribing reinsurer has reinsured its entire liability under this
Contract without the Company’s prior written consent, or

 

  6. The subscribing reinsurer receives an A. M. Best rating of lower than A-,
or an S&P financial strength rating of lower than A-, or

 

  7. The subscribing reinsurer has ceased writing new and renewal reinsurance
for the lines of business covered hereunder.

 

B. In the event of such termination, the liability of the subscribing reinsurer
shall be terminated, at the Company’s option, either in accordance with the
cutoff provisions of paragraph B of the TERM ARTICLE or in accordance with the
runoff provisions of paragraph C of the TERM ARTICLE, and such termination shall
be effective as of the date the subscribing reinsurer receives written notice of
termination pursuant to paragraph A above.

 

C. In the event the Company terminates a subscribing reinsurer’s share in this
Contract under the provisions of this Article, the Company shall have the option
to commute the excess liabilities of the subscribing reinsurer. If this
commutation option is exercised, the provisions of the paragraphs B through G of
the SUNSET AND COMMUTATION ARTICLE shall apply.

 

D. In the event the Company terminates a subscribing reinsurer’s share in this
Contract under the provision of this Article, the Company shall have the option
to require the subscribing reinsurer to fund its share of ceded unearned
premium, outstanding loss and Loss Adjustment Expense reserves, reserves for
losses and Loss Adjustment Expense incurred but not reported to the Company
(IBNR as determined by the Company) and any other balances or financial
obligations. Within 30 days of the Company’s written request to fund, the
subscribing reinsurer shall provide to the Company a clean, unconditional,
evergreen, irrevocable letter of credit or a trust agreement which establishes a
trust account for the benefit of the Company. The method of funding must be
acceptable to the Company, shall be established with a financial institution
suitable to the Company, shall comply with any applicable state or federal laws
or regulations involving the Company’s ability to recognize these agreements as
assets or offsets to liabilities in such jurisdictions and shall be at the sole
expense of the subscribing reinsurer. The Company and the subscribing reinsurer
may mutually agree on alternative methods of funding or the use of a combination
of methods. This option is available to the Company at any time there remains
any outstanding liabilities of the subscribing reinsurer. Notwithstanding the
foregoing, the Company shall not require funding in accordance with this
subparagraph in the event the subscribing reinsurer has otherwise fully funded
its obligations under this Contract in a manner acceptable to the Company.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IV

DEFINITIONS

 

A. Act of Terrorism

“Act of Terrorism” as used herein shall follow the definition provided under the
Terrorism Risk Insurance Act of 2002 (TRIA) and as amended by the Terrorism Risk
Insurance Extension Act of 2005 (TRIEA) and the Terrorism Risk Insurance Program
Reauthorization Act of 2007 (TRIPRA), together and including any extensions or
replacement thereof, the “Terrorism Act.”

In the event the Terrorism Act is not extended or renewed, Act of Terrorism
shall mean a violent act or an act that is dangerous to human life; property; or
infrastructure that 1) has resulted in damage within the United States, or
outside of the United States in the case of an air carrier or vessel, 2) was
committed by an individual or individuals as part of an effort to coerce the
civilian population of the United States or to influence the policy or affect
the conduct of the United States Government by coercion. The Company shall
determine the application of the above definition.

An “Act of Terrorism” may include an act involving the use and/or dispersal of
nuclear, chemical, biological or radiological agents.

 

B. Declaratory Judgment Expense

“Declaratory Judgment Expense” as used herein shall mean all expenses incurred
by the Company in connection with a declaratory judgment action brought to
determine the Company’s defense and/or indemnification obligations that are
allocable to a specific claim subject to this Contract. Declaratory Judgment
Expense shall be deemed to have been incurred on the date of the original loss
(if any) giving rise to the declaratory judgment action.

 

C. Extra Contractual Obligations/Loss in Excess of Policy Limits

 

  1. Extra Contractual Obligations

This Contract shall protect the Company for any “Extra Contractual Obligations”
which as used herein shall mean any punitive, exemplary, compensatory or
consequential damages, other than Loss in Excess of Policy Limits, paid or
payable by the Company as a result of an action against it by its insured, its
insured’s assignee or a third party claimant, by reason of alleged or actual
negligence, fraud or bad faith on the part of the Company in handling a claim
under a Policy subject to this Contract.

An Extra Contractual Obligation shall be deemed to have occurred on the same
date as the loss covered or alleged to be covered under the Policy.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  2. Loss in Excess of Policy Limits

This Contract shall protect the Company for any “Loss in Excess of Policy
Limits” which as used herein shall mean an amount that the Company would have
been contractually liable to pay had it not been for the limit of the original
Policy as a result of an action against it by its insured, its insured’s
assignee or a third party claimant. Such loss in excess of the limit shall have
been incurred because of failure by the Company to settle within the Policy
limit, or by reason of alleged or actual negligence, fraud, or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of any action against its insured or in the preparation or prosecution of
an appeal consequent upon such action.

 

  3. This paragraph C shall not apply where an Extra Contractual Obligation
and/or Loss in Excess of Policy Limits has been incurred due to an adjudicated
finding of fraud committed by a member of the Board of Directors or a corporate
officer of the Company acting individually or collectively or in collusion with
a member of the Board of Directors or a corporate officer or a partner of any
other corporation or partnership.

 

D. Loss Adjustment Expense

“Loss Adjustment Expense” as used herein shall mean all costs and expenses
allocable to a specific claim that are incurred by the Company in the
investigation, appraisal, adjustment, settlement, litigation, defense or appeal
of a specific claim, including court costs and costs of supersedeas and appeal
bonds, and including 1) pre-judgment interest, unless included as part of the
award or judgment; 2) post-judgment interest; 3) legal expenses and costs
incurred in connection with coverage questions and legal actions connected
thereto, including Declaratory Judgment Expense; and 4) a pro rata share of
salaries and expenses of Company field employees, and expenses of other Company
employees who have been temporarily diverted from their normal and customary
duties and assigned to the field adjustment of losses covered by this Contract.
Loss Adjustment Expense does not include unallocated loss adjustment expense.
Unallocated loss adjustment expense includes, but is not limited to, salaries
and expenses of employees, other than (4) above, and office and other overhead
expenses.

 

E. Loss Occurrence

“Loss Occurrence” as used in this Contract shall mean any one disaster or
casualty or accident or loss or series of disasters or casualties or accidents
or losses arising out of or caused by one event. The Company shall be the sole
judge of what constitutes one event as outlined herein and in the original
Policy.

As respects losses resulting from Occupational or Industrial Disease or
Cumulative Trauma, each employee shall be considered a separate Loss Occurrence
subject to the following:

Losses resulting from Occupational or Industrial Disease or Cumulative Trauma
suffered by employees of an insured for which the employer is liable, as a
result of a sudden and accidental event not exceeding 72 hours in duration,
shall be considered one Loss Occurrence and may be combined with losses
classified as other than Occupational or Industrial Disease or Cumulative Trauma
which arise out of the same event and the combination of such losses shall be
considered as one Loss Occurrence within the meaning hereof.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

A loss with respect to each employee affected by an Occupational Disease or
Cumulative Trauma shall be deemed to have been sustained by the Company on the
date of the beginning of the disability for which compensation is payable.

The terms “Occupational or Industrial Disease” and “Cumulative Trauma” as used
in this Contract shall be as defined by applicable statutes or regulations.

 

F. Net Earned Premium

“Net Earned Premium” as used herein is defined as gross earned premium of the
Company for the classes of business reinsured hereunder, less the earned portion
of premiums ceded by the Company for reinsurance which inures to the benefit of
this Contract and less dividends paid or accrued.

 

G. Policy

“Policy” or “Policies” as used herein shall mean the Company’s or Cooperative
Mutual Insurance Company’s binders, policies and contracts providing insurance
or reinsurance on the classes of business covered under this Contract.

 

H. Ultimate Net Loss

“Ultimate Net Loss” shall mean the actual loss, including any pre-judgment
interest which is included as part of the award or judgment, “Second Injury
Fund” assessments that can be allocated to specific claims, Loss Adjustment
Expense, 90% of Loss in Excess of Policy Limits, and 90% of Extra Contractual
Obligations, paid or to be paid by the Company on its net retained liability
after making deductions for all recoveries, subrogations and all claims on
inuring reinsurance, whether collectible or not; provided, however, that in the
event of the insolvency of the Company, payment by the Reinsurer shall be made
in accordance with the provisions of the INSOLVENCY ARTICLE. Nothing herein
shall be construed to mean that losses under this Contract are not recoverable
until the Company’s Ultimate Net Loss has been ascertained.

Notwithstanding the definition of “Ultimate Net Loss” herein, the provisions of
paragraph H of the COVERAGE ARTICLE as respects the Minnesota Workers’
Compensation Reinsurance Association shall apply.

ARTICLE V

TERRITORY

The territorial limits of this Contract shall be identical with those of the
Company’s Policies.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VI

EXCLUSIONS

 

A. This Contract does not apply to and specifically excludes the following:

 

  1. Reinsurance assumed by the Company under obligatory reinsurance agreements,
except:

 

  a. Agency reinsurance where the policies involved are to be reunderwritten in
accordance with the underwriting standards of the Company and reissued as
Company policies at the next anniversary or expiration date; and

 

  b. Intercompany reinsurance between any of the reinsured companies under this
Contract.

 

  c. Reinsurance assumed through Policies issued by Cooperative Mutual Insurance
Company.

 

  2. Nuclear risks as defined in the “Nuclear Incident Exclusion Clause –
Liability – Reinsurance – U.S.A.” (NMA 1590 21/9/67) attached hereto.

 

  3. Liability as a member, subscriber or reinsurer of any Pool, Syndicate or
Association, including Assigned Risk Plans or similar plans; however, this
exclusion shall not apply to liability under a Policy specifically designated to
the Company from an Assigned Risk Plan or similar plan.

 

  4. All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any Insolvency Fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

  5. Loss caused directly or indirectly by war, whether or not declared, civil
war, insurrection, rebellion or revolution, or any act or condition incidental
to any of the foregoing. This exclusion shall not apply to any Policy that
contains a standard war exclusion.

 

  6. Workers’ Compensation where the principal exposure, as defined by the
governing class code, is:

 

  a. Operation of aircraft, but only if the annual estimated policy premium is
$250,000 or more;

 

  b. Operation of Railroads, subways or street railways;

 

  c. Manufacturing, assembly, packing or processing of fireworks, fuses,
nitroglycerine, magnesium, pyroxylin, ammunition or explosives. This exclusion
does not apply to the assembly, packing or processing of explosives when the
estimated annual premium is under $250,000 and does not apply to the commercial
use of explosives;

 

  d. Underground mining.

 

  7. Professional sports teams.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

B. Notwithstanding the foregoing, insureds regularly engaged in operations not
excluded under paragraph A above, but whose operations may include one or more
perils excluded therein, shall not be excluded from coverage afforded by this
Contract, provided said operations are incidental to the main operations of the
insured. Notwithstanding the foregoing, coverage extended under this paragraph
for incidental operations of an insured shall not apply to exposures excluded
under subparagraphs 1 through 5 of paragraph A above. The Company shall be the
judge of what constitutes an incidental part of the insured’s operation.

 

C. Except for subparagraphs 1 through 5 of paragraph A above, if the Company is
inadvertently bound or is unknowingly exposed (due to error or automatic
provisions of policy coverage) on a risk otherwise excluded in paragraph A
above, such exclusion shall be waived. The duration of said waiver will not
extend beyond the time that notice of such coverage has been received by a
responsible underwriting authority of the Company and for a period not exceeding
30 days thereafter, or such longer period required to conform with any notice of
cancellation provisions prescribed by regulatory authorities, such period not to
exceed 12 months plus odd time (not exceeding 18 months).

 

D. If the Company is required to accept an assigned risk which conflicts with
one or more of the exclusions set forth in subparagraph 5 of paragraph A,
reinsurance shall apply, but only for the difference between the Company’s
retention and the limit required by the applicable state statute, and in no
event shall the Reinsurer’s liability exceed the limit set forth in the Coverage
Article.

 

E. Notwithstanding the foregoing, any reinsurance falling within the scope of
one or more of the exclusions set forth above that is specially accepted by the
Reinsurer from the Company shall be covered under this Contract and be subject
to the terms hereof.

 

F. Except for subparagraphs 1 through 5 of paragraph A above, should an
arbitration decision or any judicial or regulatory entity having competent
jurisdiction invalidate any exclusion or expand coverage of the original Policy
of the Company, any amount of Loss for which the Company would not be liable,
except for such invalidation or expansion of coverage, shall not be subject to
any of the exclusions, conditions and limitations hereinafter set forth under
this Contract.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII

TERRORISM ACT RECOVERIES

 

A. Any financial assistance the Company receives under the Terrorism Act, shall
apply as follows:

 

  1. Except as provided in subparagraph 2 below, any such financial assistance
shall inure solely to the benefit of the Company and shall be entirely
disregarded in applying all of the provisions of this Contract.

 

  2. If losses occurring hereunder result in recoveries made by the Company both
under this Contract and under the Terrorism Act, and such recoveries, together
with any other reinsurance recoverables made by the Company applicable to said
losses, exceed the total amount of the Company’s insured losses, any amount in
excess thereof shall reduce the Ultimate Net Loss subject to this Contract for
the losses to which the Terrorism Act assistance applies. These recoveries shall
be returned in proportion to each Reinsurer’s paid share of the loss.

 

B. Nothing herein shall be construed to mean that the losses under this Contract
are not recoverable until the Company has received financial assistance under
the Terrorism Act.

ARTICLE VIII

COVERAGE

 

A. The Reinsurer shall be liable for the Ultimate Net Loss in excess of
$10,000,000 as a result of any one Loss Occurrence. The Reinsurer’s liability in
respect of any one Loss Occurrence shall not exceed $60,000,000.

 

B. The Reinsurer’s liability in respect of Ultimate Net Loss amounts recoverable
hereunder for an Act of Terrorism (as defined in the definition of “Act of
Terrorism”) occurring during the term of this Contract shall not exceed
$60,000,000. This paragraph is not subject the REINSTATEMENT ARTICLE.

 

C. The Reinsurer’s liability in respect of all losses occurring during the term
of this Contract shall not exceed $120,000,000.

 

D. As respects the statutory portion of any Workers’ Compensation Policy, the
Company’s Ultimate Net Loss subject to this Contract shall not exceed
$10,000,000 as respects any one life, each Loss Occurrence

 

E. The Company shall be permitted to purchase (or maintain) other reinsurance
which inures to the benefit of this Contract.

 

F. The Company shall be permitted to carry underlying reinsurance, recoveries
under which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.

 

G. As respects Employers Liability, the maximum net subject Policy limit (except
statutory where required by law) as respects any one Policy shall be $2,000,000
or the Company shall be deemed to have purchased inuring excess facultative
reinsurance for subject Policy limits in excess of $2,000,000.

 

H.

The Company shall be permitted to carry excess of loss reinsurance applying to
Workers’ Compensation risks in the State of Minnesota, actual recoveries under
which shall inure to

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  the benefit of this Contract. Such coverage shall be provided through the
Minnesota Workers’ Compensation Reinsurance Association. Notwithstanding the
treatment of inuring coverage in the definition of Ultimate Net Loss, the
liability of the Reinsurer for Minnesota Workers’ Compensation risks is not
released.

ARTICLE IX

REINSTATEMENT

 

A. Should all or any part of the Reinsurer’s limit of liability be exhausted as
a result of a Loss Occurrence, the sum so exhausted shall be reinstated from the
date the Loss Occurrence commenced.

 

B. For each amount so reinstated, the Company agrees to pay an additional
premium at the time of the Reinsurer’s payment of the loss calculated in
accordance with the following formula:

 

  1. The percentage of the Reinsurer’s limit of liability exhausted for the Loss
Occurrence; times

 

  2. The Net Earned Premium for the term of this Contract (exclusive of
reinstatement premium).

The dollar amount resulting from the multiplication of subparagraphs 1 and 2
above shall equal the reinstatement premium. If at the time of the Reinsurer’s
payment of a loss hereon, the reinsurance premium as calculated under this
Contract is unknown, the calculation of the reinstatement premium shall be based
upon the deposit premium subject to adjustment when the reinsurance premium is
finally established.

 

C. Nevertheless, the Reinsurer’s liability hereunder shall not exceed
$60,000,000 in respect of any one Loss Occurrence, and shall be further limited
to $120,000,000 in respect of all losses occurring during the term of this
Contract.

ARTICLE X

SPECIAL ACCEPTANCE

From time to time the Company may request a special acceptance applicable to
this Contract. For purposes of this Contract, in the event each subscribing
reinsurer whose share in the interests and liabilities of the Reinsurer is 20%
or greater agree to a special acceptance, such agreement shall be binding on all
subscribing reinsurers. If such agreement is not achieved, such special
acceptance shall be made to this Contract only with respect to the interests and
liabilities of each subscribing reinsurer who agrees to the special acceptance.
Should denial for special acceptance not be received within 10 working days of
said request, the special acceptance shall be deemed automatically agreed. In
the event a reinsurer becomes a party to this Contract subsequent to one or more
special acceptances hereunder, the new reinsurer shall automatically accept such
special acceptance(s) as being covered hereunder.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XI

ACCOUNTING BASIS

All premiums and losses under this Contract shall be reported on an “accident
year” accounting basis. Unless specified otherwise herein, all premiums shall be
credited to the period during which they earn, and all losses shall be charged
to the period during which they occur.

ARTICLE XII

REINSURANCE PREMIUM

 

A. As premium for the reinsurance provided hereunder, the Company shall pay the
Reinsurer 0.47% times its Net Earned Premium for the term of this Contract
subject to a Minimum Premium of $1,440,000.

 

B. The Company shall pay the Reinsurer a Deposit Premium of $1,800,000 payable
in quarterly installments on January 1, April 1, July 1 and October 1.

 

C. Within 90 days after the expiration of this Contract, the Company shall
provide a report to the Reinsurer setting forth the premium due hereunder,
computed in accordance with paragraph A, and if the premium so computed is
greater than the previously paid Deposit Premium, the balance shall be remitted
by the Company with its report.

 

D. If this Contract expires on a runoff basis, the Company shall pay to the
Reinsurer a premium for the runoff period equal to the expiring rate times its
Net Earned Premium for the runoff period. The runoff premium shall be calculated
and paid within 90 days after the end of each three-month period during the
runoff period. There shall be no minimum premium requirement for the runoff
period.

ARTICLE XIII

NOTICE OF LOSS AND LOSS SETTLEMENTS

 

A. As soon as practicable, the Company shall advise the Reinsurer of all bodily
injury claims or losses involving any of the following:

 

  1. Any claim or loss reserved at 50.0% or more of the Company’s retention
under this Contract.

 

  2. Any claim involving any of the following injuries where the Company’s
incurred loss is greater than or equal to $1,000,000:

 

  a. Fatality.

 

  b. Spinal cord injuries (e.g., quadriplegia, paraplegia).

 

  c. Brain damage (e.g., seizure, coma or physical/mental impairment).

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  d. Severe burn injuries resulting in disfigurement or scarring.

 

  e. Total or partial blindness in one or both eyes.

 

  f. Major organ (e.g., heart, lungs).

 

  g. Amputation of a limb or multiple fractures.

 

B. The Company shall also advise the Reinsurer promptly of all losses which, in
the opinion of the Company, may result in a claim hereunder and of all
subsequent developments thereto which, in the opinion of the Company, may
materially affect the position of the Reinsurer.

 

C. When so requested in writing, the Company shall afford the Reinsurer or its
representatives an opportunity to be associated with the Company, at the expense
of the Reinsurer, in the defense of any claim, suit or proceeding involving this
reinsurance, and the Company and the Reinsurer shall cooperate in every respect
in the defense of such claim, suit or proceeding.

 

D. All loss settlements made by the Company that are within the terms and
conditions of this Contract (including but not limited to ex gratia payments)
shall be binding upon the Reinsurer. Upon receipt of satisfactory proof of loss,
the Reinsurer agrees to promptly pay or allow, as the case may be, its share of
each such settlement in accordance with this Contract.

ARTICLE XIV

LIABILITY OF REINSURERS

All reinsurances for which the Reinsurer shall be liable by virtue of this
Contract shall be subject in all respects to the same rates, terms, conditions,
interpretations and waivers and to the same modifications, alterations, and
cancellations, as the respective policies to which such reinsurances relate, the
true intent of the parties to this Contract being that the Reinsurer shall
follow the fortunes of the Company.

ARTICLE XV

LATE PAYMENTS

 

A. In the event any premium, loss or other payment due either party is not
received by the Intermediary hereunder by the payment due date, the party to
whom payment is due may, by notifying the Intermediary in writing, require the
debtor party to pay, and the debtor party agrees to pay, an interest penalty on
the amount past due calculated for each such payment on the last business day of
each month as follows:

 

  1. The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  2. 1/365ths of a rate equal to the 90-day Treasury Bill rate as published in
The Wall Street Journal on the first business day following the date a
remittance becomes due; times

 

  3. The amount past due, including accrued interest.

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.

 

B. The establishment of the due date shall, for purposes of this Article, be
determined as follows:

 

  1. As respects the payment of deposits and premiums due the Reinsurer, the due
date shall be as provided for in the applicable section of this Contract.

 

  2. Any claim or loss payment due the Company hereunder shall be deemed due
10 business days after the proof of loss or demand for payment is transmitted to
the Reinsurer. If such loss or claim payment is not received within the 10 days,
interest will accrue on the payment or amount overdue in accordance with the
interest penalty calculation above, from the date the proof of loss or demand
for payment was transmitted to the Reinsurer.

 

  3. As respects any payment, adjustment or return due either party not
otherwise provided for in subparagraphs 1 and 2 of this paragraph, the due date
shall be as provided for in the applicable section of this Contract.

 

C. For purposes of interest calculation only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary. The validity of any claim or
payment may be contested under the provisions of this Contract. If the debtor
party prevails in an arbitration, or any other proceeding, there shall be no
interest penalty due. Otherwise, any interest will be calculated and due as
outlined above.

 

D. Interest penalties arising out of the application of this Article that are
$100 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

ARTICLE XVI

ANNUITIES AT THE COMPANY’S OPTION

 

A. Whenever the Company is required, or elects, to purchase an annuity or to
negotiate a structured settlement, either in satisfaction of a judgment or in an
out-of-court settlement or otherwise, the cost of the annuity or the structured
settlement, as the case may be, shall be deemed part of the Company’s Ultimate
Net Loss.

 

B. The terms “annuity” or “structured settlement” shall be understood to mean
any insurance policy, lump sum payment, agreement or device of whatever nature
resulting in the payment of a lump sum by the Company in settlement of any or
all future liabilities which may attach to it as a result of an occurrence.

 

C. In the event the Company purchases an annuity which inures in whole or in
part to the benefit of the Reinsurer, it is understood that the liability of the
Reinsurer is not released thereby. In the event the Company is required to
provide benefits not provided by the annuity for whatever reason, the Reinsurer
shall pay its share of any loss.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XVII

AGENCY AGREEMENT

If more than one reinsured company is named as a party to this Contract, the
first named company will be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract and for purposes of remitting or receiving any
monies due any party.

ARTICLE XVIII

SUBROGATION

The Reinsurer shall be credited with subrogation recoveries (i.e., reimbursement
obtained or recovery made by the Company, less Loss Adjustment Expense incurred
in obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder. Subrogation recoveries thereon
shall always be used to reimburse the excess carriers in the reverse order of
their priority according to their participation before being used in any way to
reimburse the Company for its primary loss. The Company, at its sole option and
discretion, may enforce its rights to subrogation relating to any loss, a part
of which loss was sustained by the Reinsurer, and may prosecute all claims
arising out of such rights.

ARTICLE XIX

ERRORS AND OMISSIONS

Any inadvertent delay, omission or error shall not be held to relieve either
party hereto from any liability which would attach to it hereunder if such
delay, omission or error had not been made, provided such omission or error is
rectified upon discovery. Nothing contained in this Article shall be held to
override the specific loss reporting deadline of the SUNSET AND COMMUTATION
ARTICLE.

ARTICLE XX

OFFSET

The Company and the Reinsurer may offset any balance or amount due from one
party to the other under this Contract or any other contract heretofore or
hereafter entered into between the Company and the Reinsurer, whether acting as
assuming reinsurer or ceding company. The party asserting the right of offset
may exercise such right any time whether the balances due are on account of
premiums or losses or otherwise.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XXI

CURRENCY

 

A. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

ARTICLE XXII

TAXES

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America, the District of Columbia or Canada.

ARTICLE XXIII

FEDERAL EXCISE TAX

(Applicable to those subscribing reinsurers who are domiciled outside the United
States of America, excepting subscribing reinsurers exempt from Federal Excise
Tax.)

 

A. The subscribing reinsurer has agreed to allow for the purpose of paying the
Federal Excise Tax the applicable percentage of the premium payable hereon (as
imposed under Section 4371 of the Internal Revenue Code) to the extent such
premium is subject to the Federal Excise Tax.

 

B. In the event of any return of premium becoming due hereunder the subscribing
reinsurer will deduct the applicable percentage from the return premium payable
hereon and the Company or its agent should take steps to recover the tax from
the United States Government.

ARTICLE XXIV

FOREIGN ACCOUNT TAX COMPLIANCE ACT (“FATCA”)

 

A. The Reinsurer hereby acknowledges the requirements of Sections 1471-1474 U.S.
Internal Revenue Code of 1986, as amended, and the Treasury regulations and
other guidance issued from time to time thereunder (“FATCA”) and the obligation
to provide to the Company and the intermediary. a valid Internal Revenue Service
(“IRS”) Form W8-BEN-E, W-9 or other documentation meeting the requirements of
the FATCA regulations to establish they are not subject to any withholding
requirement pursuant to FATCA (the “Required Documentation”).

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

B The Reinsurer shall notify the Company and the intermediary in writing (by
electronic mail, certified mail or overnight mail using a nationally recognized
overnight delivery service) in the event the Reinsurer is not compliant with
FATCA. If the Reinsurer has not provided the Company and the intermediary with
the Required Documentation thirty (30) days prior to any premium due date, or
becomes non-compliant with FATCA at any later date, the Withholding Agent [as
defined in U.S. Treasury Regulation Section 1.1471-1(b)(147)] shall withhold
thirty percent (30%) of any premium payment to the Reinsurer under this Contract
and shall promptly notify the Reinsurer of such withholding (“Withholding”). The
Reinsurer hereby agrees to such Withholding.

 

C. In the event the Reinsurer is subject to Withholding as set forth under
FATCA, the Reinsurer continues to remain fully liable for all of its obligations
under this Contract. The Withholding under paragraph B above does not constitute
a breach of contract, any premium payment condition, warranty or other clause of
this Contract. Reinsurer(s) subject to Withholding may not terminate, cancel,
revoke or restrict this Contract, may not terminate, cancel, revoke or restrict
coverage under this Contract in any manner and may not deny, refuse, restrict or
delay payment of any claim under this Contract or invoke any interest, penalty
or other late payment provision hereunder, based on the Withholding.
Reinsurer(s) subject to Withholding shall be liable under this Contract as if no
Withholding had been made.

 

D. Amounts deducted or withheld as Withholding are not subject to offset. Offset
rights, if any, under this Contract are hereby amended in accordance with the
terms of this Article.

 

E. The Reinsurer shall indemnify the Company and its agents for any and all
liability, expense, interest or penalty the Company and its agents incur, based
upon, arising from or in connection with (i) any inaccurate or invalid Required
Documentation; or (ii) any violation by the Reinsurer of FATCA. Such indemnity
shall survive the expiration or termination of this Contract.

ARTICLE XXV

RESERVES AND FUNDING

 

A. A subscribing reinsurer will provide funding under the terms of this Article
only if the Company will be denied statutory credit for reinsurance ceded to
that subscribing reinsurer pursuant to the credit for reinsurance law or
regulations in any applicable jurisdiction. In the event any of the provisions
of this Article conflict with or otherwise fail to satisfy the requirements of
the appropriate credit for reinsurance statute or regulation, this Article will
be deemed amended to conform to the appropriate statute or regulation; the
intent of this Article being that the Company will be permitted to realize full
credit for the reinsurance ceded to the Reinsurer under this Contract.

 

B.

As regards Policies or bonds issued by the Company coming within the scope of
this Contract, the Company agrees that when it shall file with the insurance
regulatory authority

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  or set up on its books reserves for losses covered hereunder which it shall be
required by law to set up, it will forward to the subscribing reinsurer a
statement showing the proportion of such reserves which is applicable to the
subscribing reinsurer. The subscribing reinsurer hereby agrees to fund such
reserves in respect of known outstanding losses that have been reported to the
subscribing reinsurer and allocated Loss Adjustment Expense relating thereto,
losses and allocated Loss Adjustment Expense paid by the Company but not
recovered from the subscribing reinsurer, plus reserves for losses incurred but
not reported, as shown in the statement prepared by the Company (hereinafter
referred to as “subscribing reinsurer’s obligations”) by funds withheld, cash
advances or a Letter of Credit. The subscribing reinsurer shall have the option
of determining the method of funding provided it is acceptable to the Company
and to the insurance regulatory authorities having jurisdiction over the
Company’s reserves.

 

C. When funding by a Letter of Credit, the subscribing reinsurer agrees to apply
for and secure timely delivery to the Company of a clean, irrevocable and
unconditional Letter of Credit issued by a bank and containing provisions
acceptable to the insurance regulatory authorities having jurisdiction over the
Company’s reserves in an amount equal to the subscribing reinsurer’s proportion
of said reserves. Such Letter of Credit shall be issued for a period of not less
than one year, and shall be automatically extended for one year from its date of
expiration or any future expiration date unless 30 days (60 days where required
by insurance regulatory authorities) prior to any expiration date the issuing
bank shall notify the Company by certified or registered mail that the issuing
bank elects not to consider the Letter of Credit extended for any additional
period.

 

D. The subscribing reinsurer and Company agree that the Letters of Credit
provided by the subscribing reinsurer pursuant to the provisions of this
Contract may be drawn upon at any time, notwithstanding any other provision of
this Contract, and be utilized by the Company or any successor, by operation of
law, of the Company including, without limitation, any liquidator,
rehabilitator, receiver or conservator of the Company for the following
purposes, unless otherwise provided for in a separate Trust Agreement:

 

  1. To reimburse the Company for the subscribing reinsurer’s obligations, the
payment of which is due under the terms of this Contract and which has not been
otherwise paid;

 

  2. To make refund of any sum which is in excess of the actual amount required
to pay the subscribing reinsurer’s obligations under this Contract;

 

  3. To fund an account with the Company for the subscribing reinsurer’s
obligations. Such cash deposit shall be held in an interest bearing account
separate from the Company’s other assets, and interest thereon not in excess of
the prime rate shall accrue to the benefit of the subscribing reinsurer;

 

  4. To pay the subscribing reinsurer’s share of any other amounts the Company
claims are due under this Contract.

In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for subparagraph 1 or 3, or in the case of
subparagraph 4, the actual amount determined to be due, the Company shall
promptly return to the subscribing reinsurer the excess amount so drawn. All of
the foregoing shall be applied without diminution because of insolvency on the
part of the Company or the subscribing reinsurer.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

E. The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

 

F. At annual intervals, or more frequently as agreed but never more frequently
than quarterly, the Company shall prepare a specific statement of the
subscribing reinsurer’s obligations, for the sole purpose of amending the Letter
of Credit, in the following manner:

 

  1. If the statement shows that the subscribing reinsurer’s obligations exceed
the balance of credit as of the statement date, the subscribing reinsurer shall,
within 30 days after receipt of notice of such excess, secure delivery to the
Company of an amendment to the Letter of Credit increasing the amount of credit
by the amount of such difference.

 

  2. If, however, the statement shows that the subscribing reinsurer’s
obligations are less than the balance of credit as of the statement date, the
Company shall, within 30 days after receipt of written request from the
subscribing reinsurer, release such excess credit by agreeing to secure an
amendment to the Letter of Credit reducing the amount of credit available by the
amount of such excess credit.

 

G. Should the subscribing reinsurer be in breach of its obligations under this
Article, notwithstanding anything to the contrary elsewhere in this Contract,
the Company may seek relief in respect of said breach from any court having
competent jurisdiction of the parties hereto.

ARTICLE XXVI

NET RETAINED LINES

 

A. This Contract applies only to that portion of any Policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any Policy which the Company retains net for its own account shall be
included.

 

B. The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XXVII

THIRD PARTY RIGHTS

This Contract is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Contract except as
expressly provided otherwise in the INSOLVENCY ARTICLE.

ARTICLE XXVIII

SEVERABILITY

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws or regulations of any state, such provision shall be considered void in
such state, but this shall not affect the validity or enforceability of any
other provision of this Contract or the enforceability of such provision in any
other jurisdiction.

ARTICLE XXIX

GOVERNING LAW

This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Nebraska, exclusive of that state’s
rules with respect to conflicts of law, except as to rules with respect to
credit for reinsurance in which case the applicable rules of all states shall
apply.

ARTICLE XXX

INSPECTION OF RECORDS

 

A. The Reinsurer or its designated representative(s) approved by the Company,
upon providing reasonable advance notice to the Company, shall have access at
the offices of the Company or at a location to be mutually agreed, at a time to
be mutually agreed, to inspect the Company’s underwriting, accounting, or claim
files pertaining to the subject matter of this Contract, other than proprietary
information or privileged communications. The Company shall determine the manner
in which files shall be accessed by the Reinsurer. The Reinsurer may, at its own
expense, reasonably request copies of such files and agrees to pay the Company’s
reasonable costs incurred in procuring such copies.

 

B. If any undisputed amounts are overdue from the Reinsurer to the Company, the
Reinsurer shall have access to such records only upon payment of all such
overdue amounts.

 

C. If the Reinsurer makes any inspection of the Company’s books and records
involving specific claims under this Contract and, as a result of the inspection
the claim is contested or disputed, the Reinsurer shall provide the Company, at
the Company’s request, a summary of any reports, other than proprietary
information or privileged communications, completed by the Reinsurer’s personnel
or by third parties on behalf of the Reinsurer outlining the reasons for
contesting or disputing the subject claim.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XXXI

CONFIDENTIALITY

 

A. The Reinsurer hereby acknowledges that the documents, information, and data
provided to the Reinsurer by the Company, whether directly or through an
authorized agent, in connection with the placement and execution of this
Contract (“Confidential Information”) are proprietary and confidential to the
Company.

 

B. Absent the written consent of the Company, the Reinsurer will not disclose
any Confidential Information to any third parties, except when:

 

  1. The disclosure is to professional advisors or to authorized agents of the
Reinsurer performing underwriting, claim handling, pricing, placement and/or
evaluation services for the Reinsurer; or

 

  2. The Confidential Information is publicly known or has become publicly known
through no unauthorized act of the Reinsurer; or

 

  3. Required by retrocessionaires subject to the business ceded to this
Contract; or

 

  4. Required by state regulators performing an audit of the Reinsurer’s records
and/or financial condition; or

 

  5. Required by auditors performing an audit of the Reinsurer’s records in the
normal course of business.

 

C. Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not permitted by this Contract or not related to the performance of
their obligations or enforcement of their rights under this Contract.

 

D. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process, or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Company by written or electronic mail, reasonable advance notice of
same prior to such release or disclosure and to use their reasonable best
efforts to assist the Company in maintaining the confidentiality provided for in
this Article.

 

E. The provisions of this Article will extend to the officers, directors,
shareholders, and employees of the Reinsurer and its affiliates, who have
received Confidential Information in accordance with this Contract and will be
binding upon their successors and assigns.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XXXII

SUNSET AND COMMUTATION

 

A. Ten years after the expiration of this Contract, the Company shall advise the
Reinsurer of any Loss Occurrences attaching to this Contract which have not been
finally settled and which may result in a claim by the Company under this
Contract. No liability shall attach hereunder for any claim or claims not
reported to the Reinsurer within this ten year period. If a loss arising out of
a Loss Occurrence is reported during this period, all losses arising out of the
same Loss Occurrence shall be deemed reported under this paragraph regardless of
when notification of loss is provided.

 

B. If both parties agree to commute the unsettled losses subject to the
Contract, then the Reinsurer’s liability for all such unsettled losses shall
then be commuted.

 

C. It is understood that commutation of all such losses shall be made using
tabular reserving methods. For each loss, the nominal ultimate value of the
Company’s Ultimate Net Loss shall be established by projecting out future
medical and indemnity payments and loss expenses by year based on appropriate
trends and escalations applied to annual cost estimates. The Contract limit and
retention (where applicable) shall then be applied to the nominal ultimate value
of the Company’s Ultimate Net Loss to determine the nominal ultimate Contract
loss. Mortality factors and discount factors shall then be applied by year to
the nominal ultimate Contract loss. The discounted, mortality adjusted projected
annual loss payments shall be summed to determine the present value
(“commutation price”) of the ultimate Contract loss. The medical escalation,
discount and mortality factors are described in paragraph C.

 

D. The following factors shall be utilized in establishing the commutation
price:

 

  1. Medical Escalation Rate

The medical escalation rate shall be a reasonable estimate of future medical
inflation.

 

  2. Discount Rate

The discount rate shall be the annualized 10-year US Treasury Bill rate at the
Valuation Date.

 

  3. Mortality Tables

Mortality factors shall be based on the most recent mortality table at the
Valuation Date from the “Vital Statistics of the United States” as published by
the US Department of Health and Human Services, Center for Disease Control and
Prevention. Factors for extension beyond age 85 shall also be included.

 

  4. Impairment

Impairment factors shall be based on the individual claim characteristics.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Any other method of calculating the commutation price of one or more losses
subject to this Contract may be used as mutually agreed between the Company and
the Reinsurer.

 

E. If the Company and the Reinsurer cannot agree on a commutation value, the
effort can be abandoned. Alternatively, the Company and the Reinsurer may
mutually agree to settle any difference using a panel of three actuaries, one to
be chosen by each party and the third by the two so chosen. If either party
refuses or neglects to appoint an actuary within 30 days, the other party may
appoint two actuaries. If the two actuaries fail to agree on the selection of a
third actuary within 30 days of their appointment, each of them shall name two,
of whom the other shall decline one and the decision shall be made by drawing
lots. All the actuaries shall be regularly engaged in the valuation of Workers’
Compensation claims and shall be Fellows of the Casualty Actuarial Society or
members of the American Academy of Actuaries. All of the actuaries shall be
independent of either party to this Contract.

 

F. The settlement agreed upon by a majority of the panel of actuaries shall be
final and binding on both parties and set forth in a sworn written document
expressing their professional opinion that said value is fair for the complete
mutual release of all liabilities in respect of such reserves.

 

G. The Reinsurer’s commutation payment shall be due within 7 days following the
date the Company and the Reinsurer agree to the commutation price. Such payment
by the Reinsurer shall constitute both a complete release of the Reinsurer of
its liability for all losses, known or unknown, under this Contract, and a
complete release of the Company of its liabilities and obligations, known or
unknown, under this Contract.

 

H. This Article shall survive the expiration of this Contract.

ARTICLE XXXIII

INSOLVENCY

 

A. In the event of the insolvency of the Company, this reinsurance shall be
payable directly to the Company or to its liquidator, receiver, conservator or
statutory successor, with reasonable provision for verification, on the basis of
the liability of the Company without diminution because of the insolvency of the
Company or because the liquidator, receiver, conservator or statutory successor
of the Company has failed to pay all or a portion of any claim. It is agreed,
however, that the liquidator, receiver, conservator or statutory successor of
the Company shall give written notice to the Reinsurer of the pendency of a
claim against the Company indicating the Policy or bond reinsured which claim
would involve a possible liability on the part of the Reinsurer within a
reasonable time after such claim is filed in the conservation or liquidation
proceeding or in the receivership, and that during the pendency of such claim,
the Reinsurer may investigate such claim and interpose, at its own expense, in
the proceeding where such claim is to be adjudicated, any defense or defenses
that it may deem available to the Company or its liquidator, receiver,
conservator or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable, subject to the approval of the Court, against the Company
as part of the expense of conservation or liquidation to the extent of a
proportionate share of the benefit which may accrue to the Company solely as a
result of the defense undertaken by the Reinsurer.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

B. Where two or more subscribing reinsurers are involved in the same claim and a
majority in interest elect to interpose defense to such claim, the expense shall
be apportioned in accordance with the terms of this Contract as though such
expense had been incurred by the Company.

 

C. It is further agreed that, in the event of the insolvency of the Company, the
reinsurance under this Contract shall be payable directly by the Reinsurer to
the Company or its liquidator, receiver, conservator, or statutory successor,
except as provided by Section 4118(a) of the New York Insurance Law or except
1) where this Contract specifically provides another payee of such reinsurance
in the event of the insolvency of the Company or 2) where the Reinsurer with the
consent of the direct insured or insureds has assumed such Policy obligations of
the Company as direct obligations of the Reinsurer to the payee under such
Policies and in substitution for the obligations of the Company to such payees.

 

D. In the event of the insolvency of any company or companies listed in the
designation of “Company” under this Contract, this Article shall apply only to
the insolvent company or companies.

ARTICLE XXXIV

ARBITRATION

 

A. As a condition precedent to any right of action hereunder, any irreconcilable
dispute arising out of the interpretation, performance or breach of this
Contract, including the formation or validity thereof, whether arising before or
after the expiry or termination of the Contract, shall be submitted for decision
to a panel of three arbitrators. Notice requesting arbitration will be in
writing and sent by certified mail, return receipt requested, or such reputable
courier service as is capable of returning proof of receipt of such notice by
the recipient to the party demanding arbitration.

 

B. The Company shall have the option to either litigate or arbitrate where:

 

  1. The Reinsurer makes any allegation of misrepresentation, non-disclosure,
concealment, fraud or bad faith; or

 

  2. The Reinsurer experiences any of the circumstances set forth in
subparagraphs 1 through 7 of paragraph A of the SPECIAL TERMINATION ARTICLE.

 

C. One arbitrator shall be appointed by each party. If either party fails to
appoint its arbitrator within 30 days after being requested to do so by the
other party, the latter, after 10 days notice by certified mail or reputable
courier as provided above of its intention to do so, may appoint the second
arbitrator.

 

D.

The two arbitrators shall, before instituting the hearing, appoint an impartial
third arbitrator who shall preside at the hearing. Should the two arbitrators
fail to choose the third

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  arbitrator within 30 days of the appointment of the second arbitrator, the
parties shall appoint the third arbitrator pursuant to the AIDA Reinsurance and
Insurance Arbitration Society – U.S. (ARIAS) Umpire Selection Procedure. All
arbitrators shall be disinterested active or former senior executives of
insurance or reinsurance companies or Underwriters at Lloyd’s, London.

 

E. Within 30 days after notice of appointment of all arbitrators, the panel
shall meet and determine timely periods for briefs, discovery procedures and
schedules for hearings. The panel shall be relieved of all judicial formality
and shall not be bound by the strict rules of procedure and evidence. Unless the
panel agrees otherwise, arbitration shall take place in Omaha, Nebraska but the
venue may be changed when deemed by the panel to be in the best interest of the
arbitration proceeding. Insofar as the arbitration panel looks to substantive
law, it shall consider the law of the State of Nebraska. The decision of any two
arbitrators when rendered in writing shall be final and binding. The panel is
empowered to grant interim relief as it may deem appropriate.

 

F. In the event an arbitrator is unable to serve due to death, disability or
other incapacity, a replacement arbitrator shall be chosen in accordance with
the procedures set forth in this Article for the original selection of the
arbitrator appointed and the newly constituted panel shall take all necessary
and/or reasonable measures to continue the arbitration proceedings without
additional delay.

 

G. The panel shall make its decision considering the custom and practice of the
applicable insurance and reinsurance business as promptly as possible following
the termination of the hearings. Judgment upon the award may be entered in any
court having jurisdiction thereof.

 

H. If more than one subscribing reinsurer is involved in arbitration where there
are common questions of law or fact and a possibility of conflicting awards or
inconsistent results, all such subscribing reinsurers shall constitute and act
as one party for purposes of this Article and communications shall be made by
the Company to each of the subscribing reinsurers constituting the one party;
provided, however, that nothing therein shall impair the rights of such
subscribing reinsurers to assert several, rather than joint defenses or claims,
nor be construed as changing the liability of the subscribing reinsurers under
the terms of this Contract from several to joint.

 

I. Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the cost of the third arbitrator. The
remaining costs of the arbitration shall be allocated by the panel. The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including but not limited to attorneys fees, to the extent
permitted by law. However, the panel may not award any Exemplary or Punitive
Damages and Enhanced Compensatory Damages.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XXXV

EXPEDITED ARBITRATION

 

A. Notwithstanding the provisions of the ARBITRATION ARTICLE, in the event an
amount in dispute hereunder is $500,000 or less, the Company may elect to
require an expedited arbitration process with the use of a single arbitrator.
The arbitrator will be chosen in accordance with the procedures for selecting an
arbitrator in force on the date the arbitration is demanded, established by the
AIDA Reinsurance and Insurance Arbitration Society – U.S. (ARIAS).

 

B. Each party’s case will be submitted to the arbitrator within 100 days of the
date of determination of the arbitrator. Discovery will be limited to exchanging
only those documents directly relating to the issue in dispute, subject to a
limit of two discovery depositions from each party, unless otherwise authorized
by the arbitrator upon a showing of good cause.

 

C. Within 120 days of the date of determination of the arbitrator, the hearing
will be completed and a written award will be issued by the arbitrator. The
arbitrator will have all the powers conferred on the arbitration panel as
provided in the ARBITRATION ARTICLE, and said Article will apply to all matters
not specifically addressed above.

ARTICLE XXXVI

SERVICE OF SUIT

(This Article is applicable if the Reinsurer is not domiciled in the United
States of America and/or is not authorized in any State, Territory, or District
of the United States where authorization is required by insurance regulatory
authorities. This Article is not intended to conflict with or override the
obligation of the parties to arbitrate their disputes in accordance with the
ARBITRATION ARTICLE.)

 

A. In the event of the failure of the Reinsurer to perform its obligations under
this Contract, the Reinsurer, at the request of the Company, shall submit to the
jurisdiction of a court of competent jurisdiction within the United
States. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United
States. The Reinsurer, once the appropriate court is selected, whether such
court is the one originally chosen by the Company and accepted by the Reinsurer
or is determined by removal, transfer, or otherwise, as provided for above,
shall comply with all requirements necessary to give said court jurisdiction
and, in any suit instituted against it upon this Contract, and shall abide by
the final decision of such court or of any appellate court in the event of an
appeal. The validity and/or enforceability of any arbitration award or judgment
obtained in the United States shall not be contested by the Reinsurer in any
jurisdiction outside of the United States.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

B. Service of process in such suit may be made upon the law firm of Mendes and
Mount, 750 Seventh Avenue, New York, NY 10019, or another party specifically
designated by the Reinsurer in its Interests and Liabilities Agreement attached
hereto.

 

C. Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the Reinsurer hereby designates the
Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the statute, or his/her successor or successors in
office, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceedings instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Contract, and hereby
designates the above-named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.

 

D. The individual named in Paragraph C shall be deemed the Reinsurer’s agent for
the service of process:

 

  1. where the address designated in, or pursuant to paragraph B is invalid; or

 

  2. to the extent necessary to bring this Contract into conformity with the
applicable law of a state with jurisdiction over the Company.

ARTICLE XXXVII

ENTIRE AGREEMENT

This Contract shall constitute the entire agreement between the parties with
respect to the business being reinsured hereunder. There are no understandings
between the parties other than as expressed in this Contract. Any change or
modification to this Contract shall be null and void unless made by amendment to
this Contract and signed by both parties. This Article shall not be construed as
limiting in any way the admissibility in the context of an arbitration or any
other legal proceeding, evidence regarding the formation, interpretation,
purpose or intent of this Contract.

ARTICLE XXXVIII

MODE OF EXECUTION

This Contract may be executed either by an original written ink signature of
paper documents, by an exchange of facsimile copies showing the original written
ink signature of paper documents, or by electronic signature by either party
employing appropriate software technology as to satisfy the parties at the time
of execution that the version of the document agreed to by each party shall
always be capable of authentication and satisfy the same rules of evidence as
written signatures. The use of any one or a combination of these methods of
execution shall constitute a legally binding and valid signing of this Contract.
This Contract may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XXXIX

INTERMEDIARY

Willis Re Inc. is hereby recognized as the intermediary negotiating this
Contract and through whom all communications, including but not limited to
accounts, claim information, funds and inquiries, to the Company or the
Reinsurer shall be transmitted. Payments by the Company to Willis Re Inc. shall
be deemed to constitute payment to the Reinsurer and payments by the Reinsurer
to Willis Re Inc. shall be deemed to constitute payment to the Company only to
the extent that such payments are actually received by the Company.

IN WITNESS WHEREOF, the Company by its duly authorized representative has
executed this Contract as of the date specified below:

Signed this 2nd day of January, 2015.

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

 

By

/s/ G. Janelle Frost

Printed Name

G. Janelle Frost

Title

President and Chief Operating Officer

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE - U.S.A.

(1) This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.

(2) Without in any way restricting the operation of paragraph (1) of this Clause
it is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II of this paragraph (2) from the time specified in Clause
III in this paragraph (2) shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):

Limited Exclusion Provision.*

 

I. It is agreed that the policy does not apply under any liability coverage,

to         (injury, sickness, disease, death or destruction,

            (bodily injury or property damage

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability.

 

II. Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liability Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.

 

III. The inception dates and thereafter of all original policies as described in
II above, whether new, renewal or replacement, being policies which either

(a) become effective on or after 1st May, 1960, or

(b) become effective before that date and contain the Limited Exclusion
Provision set out above; provided this paragraph (2) shall not be applicable to
Family Automobile Policies, Special Automobile Policies, or policies or
combination policies of a similar nature, issued by the Reassured on New York
risks, until 90 days following approval of the Limited Exclusion Provision by
the Governmental Authority having jurisdiction thereof.

(3) Except for those classes of policies specified in Clause II of paragraph
(2) and without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that for all purposes of this reinsurance
the original liability policies of the Reassured (new, renewal and replacement)
affording the following coverages:

Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):

Broad Exclusion Provision.*

It is agreed that the policy does not apply:

 

I. Under any Liability Coverage, to (injury, sickness, disease, death or
destruction

                                                           (bodily injury or
property damage

(a) with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

(b) resulting from the hazardous properties of nuclear material and with respect
to which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.



 

II. Under any Medical Payments Coverage, or under any Supplementary Payments
Provision

relating to         (immediate medical or surgical relief,

                 (first aid,

     to expenses incurred with respect

     to         (bodily injury, sickness, disease or death

                 (bodily injury

resulting from the hazardous properties of nuclear material and arising out of
the operation of a nuclear facility by any person or organization.

 

III. Under any Liability Coverage to (injury, sickness, disease, death or
destruction

                                                           (bodily injury or
property damage

resulting from the hazardous properties of nuclear material, if

(a) the nuclear material (1) is at any nuclear facility owned by, or operated by
or on behalf of, an insured or (2) has been discharged or dispersed therefrom;

(b) the nuclear material is contained in spent fuel or waste at any time
possessed, handled, used, processed, stored, transported or disposed of by or on
behalf of an insured; or

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)            the         (injury, sickness, disease, death or destruction

           (bodily injury or property damages

arises out of the furnishing by an insured of services, materials, parts or
equipment in connection with the planning, construction, maintenance, operation
or use of any nuclear facility, but if such facility is located within the
United States of America, its territories, or possessions or Canada, this
exclusion (c) applies only to

           (injury to or destruction of property at such nuclear facility

           (property damage to such nuclear facility and any property thereat.

 

IV. As used in this endorsement:

“Hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or byproduct
material; “source material,” “special nuclear material,” and “byproduct
material” have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; “spent fuel” means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; “waste” means any waste material (1) containing byproduct
material and (2) resulting from the operation by any person or organization of
any nuclear facility included within the definition of nuclear facility under
paragraph (a) or (b) thereof; “nuclear facility” means

(a) any nuclear reactor,

(b) any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling,
processing or packaging waste,

(c) any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,

(d) any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste,

and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations; “nuclear
reactor” means any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of fissionable
material;

           (With respect to injury to or destruction of property, the word
“injury” or “destruction”

           (“property damage” includes all forms of radioactive contamination of
property

           (includes all forms of radioactive contamination of property.

 

V. The inception dates and thereafter of all original policies affording
coverages specified in this paragraph (3), whether new, renewal or replacement,
being policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

(i) Garage and Automobile Policies issued by the Reassured on New York risks, or

(ii) statutory liability insurance required under Chapter 90, General Laws of
Massachusetts,

until 90 days following approval of the Broad Exclusion Provision by the
Governmental Authority having jurisdiction thereof.

(4) Without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that paragraphs (2) and (3) above are not
applicable to original liability policies of the Reassured in Canada and that
with respect to such policies this Clause shall be deemed to include the Nuclear
Energy Liability Exclusion Provisions adopted by the Canadian Underwriters’
Association of the Independent Insurance Conference of Canada.

 

* NOTE: The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

21/9/67

N.M.A. 1590

BRMA 35A

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INTERESTS AND LIABILITIES AGREEMENT

(the “Agreement”)

of

ALTERRA REINSURANCE USA INC

(the “Subscribing Reinsurer”)

with respect to the

CASUALTY CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

(the “Contract”)

issued to

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

both of Omaha, Nebraska

and

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

Austin, Texas

and

any other insurance companies which are now or hereafter come under the
ownership,

control or management of Amerisafe, Inc.

(collectively the “Company”)

The Subscribing Reinsurer shall have a 10.00% share in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company.

This Agreement shall commence at 12:01 a.m., Standard Time, January 1, 2015 and
shall continue in force until 12:01 a.m., Standard Time, January 1, 2016.

The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.

IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

Signed this 13th day of January, 2015.

 

ALTERRA REINSURANCE USA INC By

/s/ William Pentony

Print Name

William Pentony

Title

SVP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INTERESTS AND LIABILITIES AGREEMENT

(the “Agreement”)

of

ARCH REINSURANCE COMPANY

(the “Subscribing Reinsurer”)

with respect to the

CASUALTY CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

(the “Contract”)

issued to

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

both of Omaha, Nebraska

and

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

Austin, Texas

and

any other insurance companies which are now or hereafter come under the
ownership,

control or management of Amerisafe, Inc.

(collectively the “Company”)

The Subscribing Reinsurer shall have a 7.50% share in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company.

This Agreement shall commence at 12:01 a.m., Standard Time, January 1, 2015 and
shall continue in force until 12:01 a.m., Standard Time, January 1, 2016.

The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.

IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

Signed this 30th day of December, 2014.

 

ARCH REINSURANCE COMPANY By

/s/ PEDER F. MOLLER

Print Name

PEDER F. MOLLER

Title

MAN. DIR.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INTERESTS AND LIABILITIES AGREEMENT

(the “Agreement”)

of

BRIT SYNDICATE 2987 AT LLOYD’S

(the “Subscribing Reinsurer”)

with respect to the

CASUALTY CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

(the “Contract”)

issued to

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

both of Omaha, Nebraska

and

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

Austin, Texas

and

any other insurance companies which are now or hereafter come under the
ownership,

control or management of Amerisafe, Inc.

(collectively the “Company”)

The Subscribing Reinsurer shall have a 10.00% share in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company.

This Agreement shall commence at 12:01 a.m., Standard Time, January 1, 2015 and
shall continue in force until 12:01 a.m., Standard Time, January 1, 2016.

The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.

IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

Signed this 6th day of January, 2015.

 

BGS SERVICES (BERMUDA) LIMITED

for and on behalf of

BRIT SYNDICATE 2987 AT LLOYD’S

By

/s/ Joe Bonanno

Print Name

Joe Bonanno

Title

SVP

 

LOGO [g838456ex10_30pg032.jpg]

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INTERESTS AND LIABILITIES AGREEMENT

(the “Agreement”)

of

CATLIN UNDERWRITING AGENCIES LIMITED (#2003)

(the “Subscribing Reinsurer”)

with respect to the

CASUALTY CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

(the “Contract”)

issued to

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

both of Omaha, Nebraska

and

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

Austin, Texas

and

any other insurance companies which are now or hereafter come under the
ownership,

control or management of Amerisafe, Inc.

(collectively the “Company”)

The Subscribing Reinsurer shall have a 10.00% share in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company.

This Agreement shall commence at 12:01 a.m., Standard Time, January 1, 2015 and
shall continue in force until 12:01 a.m., Standard Time, January 1, 2016.

The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.

IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

Signed this 6th day of January, 2015.

 

CATLIN UNDERWRITING, INC.

on behalf of CATLIN UNDERWRITING AGENCIES LIMITED (#2003)

By

/s/ Michael Orlich

Print Name

Michael Orlich

Title

Vice President



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INTERESTS AND LIABILITIES AGREEMENT

(the “Agreement”)

of

MONTPELIER REINSURANCE LIMITED

(the “Subscribing Reinsurer”)

with respect to the

CASUALTY CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

(the “Contract”)

issued to

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

both of Omaha, Nebraska

and

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

Austin, Texas

and

any other insurance companies which are now or hereafter come under the
ownership,

control or management of Amerisafe, Inc.

(collectively the “Company”)

The Subscribing Reinsurer shall have a 5.00% share in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company.

This Agreement shall commence at 12:01 a.m., Standard Time, January 1, 2015 and
shall continue in force until 12:01 a.m., Standard Time, January 1, 2016.

The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.

IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

Signed this 9th day of January, 2015.

 

IOA REINSURANCE UNDERWRITING MANAGERS on behalf of MONTPELIER REINSURANCE
LIMITED By

/s/ William Reichert

Print Name

William Reichert

Title

Senior Vice President

 

 

LOGO [g838456ex10_30pg034.jpg]

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INTERESTS AND LIABILITIES AGREEMENT

(the “Agreement”)

of

MUNICH REINSURANCE AMERICA, INC.

(the “Subscribing Reinsurer”)

with respect to the

CASUALTY CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

(the “Contract”)

issued to

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

both of Omaha, Nebraska

and

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

Austin, Texas

and

any other insurance companies which are now or hereafter come under the
ownership,

control or management of Amerisafe, Inc.

(collectively the “Company”)

The Subscribing Reinsurer shall have a 10.00% share in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company.

This Agreement shall commence at 12:01 a.m., Standard Time, January 1, 2015 and
shall continue in force until 12:01 a.m., Standard Time, January 1, 2016.

The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.

IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

Signed this 6th day of January, 2015.

 

MUNICH REINSURANCE AMERICA, INC. By

/s/ Michael Schummer / Michelle R Glass

Print Name

Michael Schummer / Michelle R Glass

Title

SVP / SVP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

51 Lime Street, London EC3M 7DQ

Telephone: +44 (0)20 3124 6000    Website: www.willis.com

LOGO [g838456willis_logo.jpg]

Reinsurance Contract 10074N15

MARKET SUMMARY

 

Order hereon:

  47.50%

EFFECTED WITH:

 

  27.50 %  Underwriters at Lloyd’s, as per schedule below   10.00 % 

Markel at Lloyd’s – Zurich Branch

Branch of Alterra UK Underwriting Services Limited,

on behalf of Lloyd’s Syndicate 3000

  10.00 % 

Houston Casualty Company (UK Branch),

London, England

 

 

      47.50 % 

 

 

   

LLOYD’S UNDERWRITERS

 

Signed Line     Syndicate Number   Pseudonym   NAIC Code     10.00 %    4472  
LIB     AA-1126006      7.50 %    1955   BAR     AA-1120084      10.00 %    1084
  CSL     AA-1127084   

 

 

          27.50 % 

 

 

       

 

NB / 31-12-14

 

Willis Limited, Lloyd’s broker, authorised and regulated by the Financial
Conduct Authority.

Registered office: 51 Lime Street, London EC3M 7DQ. Registered number 181116
England and Wales



--------------------------------------------------------------------------------

TABLE OF CONTENTS

51 Lime Street, London EC3M 7DQ

Telephone: +44 (0)20 3124 6000    Website: www.willis.com

LOGO [g838456willis_logo.jpg]

 

Reinsurance Contract 10074N15

MARKET SUMMARY

For and on behalf of

Willis Limited

 

LOGO [g838456ex10_30pg037a.jpg] LOGO [g838456ex10_30pg037b.jpg] Authorised
Signatory Authorised Signatory

 

NB / 31-12-14

 

Willis Limited, Lloyd’s broker, authorised and regulated by the Financial
Conduct Authority.

Registered office: 51 Lime Street, London EC3M 7DQ. Registered number 181116
England and Wales



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g838456willis_logo.jpg]

MRC Format Exempt — Client Requirement

 

WILLIS LIMITED B0801WLM Agreement Number: 10074N15 Reinsured: American
Interstate Insurance Company Type of Agreement: Casualty Catastrophe Excess of
Loss Reinsurance Contract Period: 12 months commencing 1st January 2015 Client
Shortname: WILREINC Client Ref: 93948003-15 Previous Ref: 10074N14 Client
Longname: Willis Re Inc., Texas Brokerage: 15% brokerage, split 10% Willis Re
Inc. and 5% Willis Re London Account Executive: Graeme Meachem Extn: 17449
London Technician: Sean Brown Extn: 27074

 

NB / 22-12-14

 

Willis Limited, Lloyd’s broker, authorised and regulated by the Financial
Conduct Authority.

Registered office: 51 Lime Street, London EC3M 7DQ. Registered number 181116
England and Wales



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UMR

Reinsured

Type

: B080110074N15

: American Interstate Insurance Company

: Casualty Catastrophe Excess of Loss

LOGO [g838456willis_logo.jpg]

 

UNIQUE MARKET REFERENCE: B080110074N15 REINSURED: American Interstate Insurance
Company TYPE: Casualty Catastrophe Excess of Loss Reinsurance Contract PERIOD:
This Contract will apply to all losses occurring during the period January 1,
2015, 12:01 a.m., Standard Time (as set forth in the Company’s policies), to
January 1, 2016, 12:01 a.m., Standard Time. TAXES PAYABLE BY REINSURED AND
ADMINISTERED BY REINSURERS: None. TAXES PAYABLE BY REINSURER(S) AND ADMINISTERED
BY THE REINSURED OR THEIR AGENT: 1% Federal Excise Tax where applicable or as
statutorily required.

REINSURER

CONTRACT

DOCUMENTATION:

 

 

This Reinsurance Agreement details the Agreement terms entered into by the
Reinsurer(s) and constitutes the Reinsurance Agreement.

 

Any further documentation changing this Agreement, which has been appropriately
agreed, shall form the evidence of such change(s)

 

Full contractual wording (93984003-15 [12-19-14]) is incorporated.

The “Risk Details” section represents only a convenient summary of the
Contractual Wording and is not itself contractually binding.

 

NB / 22-12-14

 

Willis Limited, Lloyd’s broker, authorised and regulated by the Financial
Conduct Authority.

Registered office: 51 Lime Street, London EC3M 7DQ. Registered number 181116
England and Wales



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

both of Omaha, Nebraska

and

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

Austin, Texas

and

any other insurance companies which are now or hereafter come under the
ownership,

control or management of Amerisafe, Inc.

CASUALTY CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

ARTICLE

       PAGE   I  

BUSINESS COVERED

     1    II  

TERM

     2    III  

SPECIAL TERMINATION

     2    IV  

DEFINITIONS

     4     

Act of Terrorism

     4     

Declaratory Judgment Expense

     4     

Extra Contractual Obligations/Loss in Excess of Policy Limits

     4     

Loss Adjustment Expense

     5     

Loss Occurrence

     5     

Net Earned Premium

     6     

Policy

     6    V  

TERRITORY

     6    VI  

EXCLUSIONS

     7    VII  

TERRORISM ACT RECOVERIES

     9    VIII  

COVERAGE

     9    IX  

REINSTATEMENT

     10    X  

SPECIAL ACCEPTANCE

     10    XI  

ACCOUNTING BASIS

     11    XII  

REINSURANCE PREMIUM

     11    XIII  

NOTICE OF LOSS AND LOSS SETTLEMENTS

     11    XIV  

LIABILITY OF REINSURERS

     12    XV  

LATE PAYMENTS

     12    XVI  

ANNUITIES AT THE COMPANY’S OPTION

     13    XVII  

AGENCY AGREEMENT

     14    XVIII  

SUBROGATION

     14    XIX  

ERRORS AND OMISSIONS

     14    XX  

OFFSET

     14    XXI  

CURRENCY

     15    XXII  

TAXES

     15    XXIII  

FEDERAL EXCISE TAX

     15    XXIV  

FOREIGN ACCOUNT TAX COMPLIANCE ACT (“FATCA”)

     15    XXV  

RESERVES AND FUNDING

     16    XXVI  

NET RETAINED LINES

     18   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

XXVII

THIRD PARTY RIGHTS

  19    XXVIII

SEVERABILITY

  19    XXIX

GOVERNING LAW

  19    XXX

INSPECTION OF RECORDS

  19    XXXI

CONFIDENTIALITY

  20    XXXII

SUNSET AND COMMUTATION

  21    XXXIII

INSOLVENCY

  22    XXXIV

ARBITRATION

  23    XXXV

EXPEDITED ARBITRATION

  25    XXXVI

SERVICE OF SUIT

  25    XXXVII

ENTIRE AGREEMENT

  26    XXXVIII

MODE OF EXECUTION

  26    XXXIX

INTERMEDIARY

  27   

Nuclear Incident Exclusion Clause - Liability - Reinsurance - U.S.A.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CASUALTY CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

(the “Contract”)

between

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

both of Omaha, Nebraska

and

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

Austin, Texas

and

any other insurance companies which are now or hereafter come under the
ownership,

control or management of Amerisafe, Inc.

(the “Company”)

and

THE SUBSCRIBING REINSURER(S) EXECUTING THE

INTERESTS AND LIABILITIES AGREEMENT(S)

ATTACHED HERETO

(the “Reinsurer”)

ARTICLE I

BUSINESS COVERED

 

A. By this Contract the Reinsurer agrees to reinsure the excess liability of the
Company under its Policies that are in force at the effective time and date
hereof or issued or renewed at or after that time and date, and classified by
the Company as Workers’ Compensation, Employers Liability, including but not
limited to coverage provided under the U.S. Longshore and Harbor Workers’
Compensation Act, Jones Act, Outer Continental Shelf Lands Act and any other
Federal Coverage extensions, subject to the terms, conditions and limitations
hereafter set forth.

 

B. The Reinsurer further agrees to reinsure the excess liability of the Company
under Policies issued by Cooperative Mutual Insurance Company that are in force
at the effective time and date hereof or issued or renewed at or after that time
and date, and classified by the Company as Workers’ Compensation, Employers
Liability, including but not limited to coverage provided under the U.S.
Longshore and Harbor Workers’ Compensation Act, Jones Act, Outer Continental
Shelf Lands Act and any other Federal Coverage extensions, subject to the terms,
conditions and limitations hereafter set forth.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE II

TERM

 

A. This Contract will apply to all losses occurring during the period January 1,
2015, 12:01 a.m. Standard Time (as set forth in the Company’s policies), to
January 1, 2016, 12:01 a.m. Standard Time.

 

B. Upon the expiration or termination of this Contract, the entire liability of
the Reinsurer for losses occurring subsequent to the date of expiration shall
cease concurrently with the date of expiration of this Contract.

 

C. Notwithstanding the above, upon expiration or termination of this Contract,
the Company shall have the option of requiring that the Reinsurer shall remain
liable for losses occurring under Policies in force on the expiration or
termination date of this Contract until the next renewal, termination, or
natural expiration date of such Policies or until 12 months (plus “odd time,”
not to exceed 18 months in all) following the date of expiration (whichever
occurs first).

 

D. If this Contract expires while a Loss Occurrence covered hereunder is in
progress, the Reinsurer’s liability hereunder shall, subject to the other terms
and conditions of this Contract, be determined as if the entire Loss Occurrence
had occurred prior to the expiration of this Contract, provided that no part of
such Loss Occurrence is claimed against any renewal or replacement of this
Contract.

ARTICLE III

SPECIAL TERMINATION

 

A. The Company may terminate a subscribing reinsurer’s share in this Contract by
giving written notice to the subscribing reinsurer upon the happening of any one
of the following circumstances:

 

  1. A State Insurance Department or other legal authority orders the
subscribing reinsurer to cease writing business, or

 

  2. The subscribing reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there has
been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, or trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operations, or

 

  3. For any period not exceeding 12 months which commences no earlier than
12 months prior to the inception of this Contract, the subscribing reinsurer’s
policyholders’ surplus, as reported in the financial statements of the
subscribing reinsurer, has been reduced by 20.0% or more, or

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  4. The subscribing reinsurer has become merged with, acquired or controlled by
any company, corporation, or individual(s) not controlling the subscribing
reinsurer’s operations previously, or

 

  5. The subscribing reinsurer has reinsured its entire liability under this
Contract without the Company’s prior written consent, or

 

  6. The subscribing reinsurer receives an A. M. Best rating of lower than A-,
or an S&P financial strength rating of lower than A-, or

 

  7. The subscribing reinsurer has ceased writing new and renewal reinsurance
for the lines of business covered hereunder.

 

B. In the event of such termination, the liability of the subscribing reinsurer
shall be terminated, at the Company’s option, either in accordance with the
cutoff provisions of paragraph B of the TERM ARTICLE or in accordance with the
runoff provisions of paragraph C of the TERM ARTICLE, and such termination shall
be effective as of the date the subscribing reinsurer receives written notice of
termination pursuant to paragraph A above.

 

C. In the event the Company terminates a subscribing reinsurer’s share in this
Contract under the provisions of this Article, the Company shall have the option
to commute the excess liabilities of the subscribing reinsurer. If this
commutation option is exercised, the provisions of the paragraphs B through G of
the SUNSET AND COMMUTATION ARTICLE shall apply.

 

D. In the event the Company terminates a subscribing reinsurer’s share in this
Contract under the provision of this Article, the Company shall have the option
to require the subscribing reinsurer to fund its share of ceded unearned
premium, outstanding loss and Loss Adjustment Expense reserves, reserves for
losses and Loss Adjustment Expense incurred but not reported to the Company
(IBNR as determined by the Company) and any other balances or financial
obligations. Within 30 days of the Company’s written request to fund, the
subscribing reinsurer shall provide to the Company a clean, unconditional,
evergreen, irrevocable letter of credit or a trust agreement which establishes a
trust account for the benefit of the Company. The method of funding must be
acceptable to the Company, shall be established with a financial institution
suitable to the Company, shall comply with any applicable state or federal laws
or regulations involving the Company’s ability to recognize these agreements as
assets or offsets to liabilities in such jurisdictions and shall be at the sole
expense of the subscribing reinsurer. The Company and the subscribing reinsurer
may mutually agree on alternative methods of funding or the use of a combination
of methods. This option is available to the Company at any time there remains
any outstanding liabilities of the subscribing reinsurer. Notwithstanding the
foregoing, the Company shall not require funding in accordance with this
subparagraph in the event the subscribing reinsurer has otherwise fully funded
its obligations under this Contract in a manner acceptable to the Company.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IV

DEFINITIONS

 

A. Act of Terrorism

“Act of Terrorism” as used herein shall follow the definition provided under the
Terrorism Risk Insurance Act of 2002 (TRIA) and as amended by the Terrorism Risk
Insurance Extension Act of 2005 (TRIEA) and the Terrorism Risk Insurance Program
Reauthorization Act of 2007 (TRIPRA), together and including any extensions or
replacement thereof, the “Terrorism Act.”

In the event the Terrorism Act is not extended or renewed, Act of Terrorism
shall mean a violent act or an act that is dangerous to human life; property; or
infrastructure that 1) has resulted in damage within the United States, or
outside of the United States in the case of an air carrier or vessel, 2) was
committed by an individual or individuals as part of an effort to coerce the
civilian population of the United States or to influence the policy or affect
the conduct of the United States Government by coercion. The Company shall
determine the application of the above definition.

An “Act of Terrorism” may include an act involving the use and/or dispersal of
nuclear, chemical, biological or radiological agents.

 

B. Declaratory Judgment Expense

“Declaratory Judgment Expense” as used herein shall mean all expenses incurred
by the Company in connection with a declaratory judgment action brought to
determine the Company’s defense and/or indemnification obligations that are
allocable to a specific claim subject to this Contract. Declaratory Judgment
Expense shall be deemed to have been incurred on the date of the original loss
(if any) giving rise to the declaratory judgment action.

 

C. Extra Contractual Obligations/Loss in Excess of Policy Limits

 

  1. Extra Contractual Obligations

This Contract shall protect the Company for any “Extra Contractual Obligations”
which as used herein shall mean any punitive, exemplary, compensatory or
consequential damages, other than Loss in Excess of Policy Limits, paid or
payable by the Company as a result of an action against it by its insured, its
insured’s assignee or a third party claimant, by reason of alleged or actual
negligence, fraud or bad faith on the part of the Company in handling a claim
under a Policy subject to this Contract.

An Extra Contractual Obligation shall be deemed to have occurred on the same
date as the loss covered or alleged to be covered under the Policy.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  2. Loss in Excess of Policy Limits

This Contract shall protect the Company for any “Loss in Excess of Policy
Limits” which as used herein shall mean an amount that the Company would have
been contractually liable to pay had it not been for the limit of the original
Policy as a result of an action against it by its insured, its insured’s
assignee or a third party claimant. Such loss in excess of the limit shall have
been incurred because of failure by the Company to settle within the Policy
limit, or by reason of alleged or actual negligence, fraud, or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of any action against its insured or in the preparation or prosecution of
an appeal consequent upon such action.

 

  3. This paragraph C shall not apply where an Extra Contractual Obligation
and/or Loss in Excess of Policy Limits has been incurred due to an adjudicated
finding of fraud committed by a member of the Board of Directors or a corporate
officer of the Company acting individually or collectively or in collusion with
a member of the Board of Directors or a corporate officer or a partner of any
other corporation or partnership.

 

D. Loss Adjustment Expense

“Loss Adjustment Expense” as used herein shall mean all costs and expenses
allocable to a specific claim that are incurred by the Company in the
investigation, appraisal, adjustment, settlement, litigation, defense or appeal
of a specific claim, including court costs and costs of supersedeas and appeal
bonds, and including 1) pre-judgment interest, unless included as part of the
award or judgment; 2) post-judgment interest; 3) legal expenses and costs
incurred in connection with coverage questions and legal actions connected
thereto, including Declaratory Judgment Expense; and 4) a pro rata share of
salaries and expenses of Company field employees, and expenses of other Company
employees who have been temporarily diverted from their normal and customary
duties and assigned to the field adjustment of losses covered by this Contract.
Loss Adjustment Expense does not include unallocated loss adjustment expense.
Unallocated loss adjustment expense includes, but is not limited to, salaries
and expenses of employees, other than (4) above, and office and other overhead
expenses.

 

E. Loss Occurrence

“Loss Occurrence” as used in this Contract shall mean any one disaster or
casualty or accident or loss or series of disasters or casualties or accidents
or losses arising out of or caused by one event. The Company shall be the sole
judge of what constitutes one event as outlined herein and in the original
Policy.

As respects losses resulting from Occupational or Industrial Disease or
Cumulative Trauma, each employee shall be considered a separate Loss Occurrence
subject to the following:

Losses resulting from Occupational or Industrial Disease or Cumulative Trauma
suffered by employees of an insured for which the employer is liable, as a
result of a sudden and accidental event not exceeding 72 hours in duration,
shall be considered one Loss Occurrence and may be combined with losses
classified as other than Occupational or Industrial Disease or Cumulative Trauma
which arise out of the same event and the combination of such losses shall be
considered as one Loss Occurrence within the meaning hereof.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

A loss with respect to each employee affected by an Occupational Disease or
Cumulative Trauma shall be deemed to have been sustained by the Company on the
date of the beginning of the disability for which compensation is payable.

The terms “Occupational or Industrial Disease” and “Cumulative Trauma” as used
in this Contract shall be as defined by applicable statutes or regulations.

 

F. Net Earned Premium

“Net Earned Premium” as used herein is defined as gross earned premium of the
Company for the classes of business reinsured hereunder, less the earned portion
of premiums ceded by the Company for reinsurance which inures to the benefit of
this Contract and less dividends paid or accrued.

 

G. Policy

“Policy” or “Policies” as used herein shall mean the Company’s or Cooperative
Mutual Insurance Company’s binders, policies and contracts providing insurance
or reinsurance on the classes of business covered under this Contract.

 

H. Ultimate Net Loss

“Ultimate Net Loss” shall mean the actual loss, including any pre-judgment
interest which is included as part of the award or judgment, “Second Injury
Fund” assessments that can be allocated to specific claims, Loss Adjustment
Expense, 90% of Loss in Excess of Policy Limits, and 90% of Extra Contractual
Obligations, paid or to be paid by the Company on its net retained liability
after making deductions for all recoveries, subrogations and all claims on
inuring reinsurance, whether collectible or not; provided, however, that in the
event of the insolvency of the Company, payment by the Reinsurer shall be made
in accordance with the provisions of the INSOLVENCY ARTICLE. Nothing herein
shall be construed to mean that losses under this Contract are not recoverable
until the Company’s Ultimate Net Loss has been ascertained.

Notwithstanding the definition of “Ultimate Net Loss” herein, the provisions of
paragraph H of the COVERAGE ARTICLE as respects the Minnesota Workers’
Compensation Reinsurance Association shall apply.

ARTICLE V

TERRITORY

The territorial limits of this Contract shall be identical with those of the
Company’s Policies.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VI

EXCLUSIONS

 

A. This Contract does not apply to and specifically excludes the following:

 

  1. Reinsurance assumed by the Company under obligatory reinsurance agreements,
except:

 

  a. Agency reinsurance where the policies involved are to be reunderwritten in
accordance with the underwriting standards of the Company and reissued as
Company policies at the next anniversary or expiration date; and

 

  b. Intercompany reinsurance between any of the reinsured companies under this
Contract.

 

  c. Reinsurance assumed through Policies issued by Cooperative Mutual Insurance
Company.

 

  2. Nuclear risks as defined in the “Nuclear Incident Exclusion Clause –
Liability – Reinsurance – U.S.A.” (NMA 1590 21/9/67) attached hereto.

 

  3. Liability as a member, subscriber or reinsurer of any Pool, Syndicate or
Association, including Assigned Risk Plans or similar plans; however, this
exclusion shall not apply to liability under a Policy specifically designated to
the Company from an Assigned Risk Plan or similar plan.

 

  4. All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any Insolvency Fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

  5. Loss caused directly or indirectly by war, whether or not declared, civil
war, insurrection, rebellion or revolution, or any act or condition incidental
to any of the foregoing. This exclusion shall not apply to any Policy that
contains a standard war exclusion.

 

  6. Workers’ Compensation where the principal exposure, as defined by the
governing class code, is:

 

  a. Operation of aircraft, but only if the annual estimated policy premium is
$250,000 or more;

 

  b. Operation of Railroads, subways or street railways;

 

  c. Manufacturing, assembly, packing or processing of fireworks, fuses,
nitroglycerine, magnesium, pyroxylin, ammunition or explosives. This exclusion
does not apply to the assembly, packing or processing of explosives when the
estimated annual premium is under $250,000 and does not apply to the commercial
use of explosives;

 

  d. Underground mining.

 

  7. Professional sports teams.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

B. Notwithstanding the foregoing, insureds regularly engaged in operations not
excluded under paragraph A above, but whose operations may include one or more
perils excluded therein, shall not be excluded from coverage afforded by this
Contract, provided said operations are incidental to the main operations of the
insured. Notwithstanding the foregoing, coverage extended under this paragraph
for incidental operations of an insured shall not apply to exposures excluded
under subparagraphs 1 through 5 of paragraph A above. The Company shall be the
judge of what constitutes an incidental part of the insured’s operation.

 

C. Except for subparagraphs 1 through 5 of paragraph A above, if the Company is
inadvertently bound or is unknowingly exposed (due to error or automatic
provisions of policy coverage) on a risk otherwise excluded in paragraph A
above, such exclusion shall be waived. The duration of said waiver will not
extend beyond the time that notice of such coverage has been received by a
responsible underwriting authority of the Company and for a period not exceeding
30 days thereafter, or such longer period required to conform with any notice of
cancellation provisions prescribed by regulatory authorities, such period not to
exceed 12 months plus odd time (not exceeding 18 months).

 

D. If the Company is required to accept an assigned risk which conflicts with
one or more of the exclusions set forth in subparagraph 5 of paragraph A,
reinsurance shall apply, but only for the difference between the Company’s
retention and the limit required by the applicable state statute, and in no
event shall the Reinsurer’s liability exceed the limit set forth in the Coverage
Article.

 

E. Notwithstanding the foregoing, any reinsurance falling within the scope of
one or more of the exclusions set forth above that is specially accepted by the
Reinsurer from the Company shall be covered under this Contract and be subject
to the terms hereof.

 

F. Except for subparagraphs 1 through 5 of paragraph A above, should an
arbitration decision or any judicial or regulatory entity having competent
jurisdiction invalidate any exclusion or expand coverage of the original Policy
of the Company, any amount of Loss for which the Company would not be liable,
except for such invalidation or expansion of coverage, shall not be subject to
any of the exclusions, conditions and limitations hereinafter set forth under
this Contract.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII

TERRORISM ACT RECOVERIES

 

A. Any financial assistance the Company receives under the Terrorism Act, shall
apply as follows:

 

  1. Except as provided in subparagraph 2 below, any such financial assistance
shall inure solely to the benefit of the Company and shall be entirely
disregarded in applying all of the provisions of this Contract.

 

  2. If losses occurring hereunder result in recoveries made by the Company both
under this Contract and under the Terrorism Act, and such recoveries, together
with any other reinsurance recoverables made by the Company applicable to said
losses, exceed the total amount of the Company’s insured losses, any amount in
excess thereof shall reduce the Ultimate Net Loss subject to this Contract for
the losses to which the Terrorism Act assistance applies. These recoveries shall
be returned in proportion to each Reinsurer’s paid share of the loss.

 

B. Nothing herein shall be construed to mean that the losses under this Contract
are not recoverable until the Company has received financial assistance under
the Terrorism Act.

ARTICLE VIII

COVERAGE

 

A. The Reinsurer shall be liable for the Ultimate Net Loss in excess of
$10,000,000 as a result of any one Loss Occurrence. The Reinsurer’s liability in
respect of any one Loss Occurrence shall not exceed $60,000,000.

 

B. The Reinsurer’s liability in respect of Ultimate Net Loss amounts recoverable
hereunder for an Act of Terrorism (as defined in the definition of “Act of
Terrorism”) occurring during the term of this Contract shall not exceed
$60,000,000. This paragraph is not subject the REINSTATEMENT ARTICLE.

 

C. The Reinsurer’s liability in respect of all losses occurring during the term
of this Contract shall not exceed $120,000,000.

 

D. As respects the statutory portion of any Workers’ Compensation Policy, the
Company’s Ultimate Net Loss subject to this Contract shall not exceed
$10,000,000 as respects any one life, each Loss Occurrence

 

E. The Company shall be permitted to purchase (or maintain) other reinsurance
which inures to the benefit of this Contract.

 

F. The Company shall be permitted to carry underlying reinsurance, recoveries
under which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.

 

G. As respects Employers Liability, the maximum net subject Policy limit (except
statutory where required by law) as respects any one Policy shall be $2,000,000
or the Company shall be deemed to have purchased inuring excess facultative
reinsurance for subject Policy limits in excess of $2,000,000.

 

H.

The Company shall be permitted to carry excess of loss reinsurance applying to
Workers’ Compensation risks in the State of Minnesota, actual recoveries under
which shall inure to

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  the benefit of this Contract. Such coverage shall be provided through the
Minnesota Workers’ Compensation Reinsurance Association. Notwithstanding the
treatment of inuring coverage in the definition of Ultimate Net Loss, the
liability of the Reinsurer for Minnesota Workers’ Compensation risks is not
released.

ARTICLE IX

REINSTATEMENT

 

A. Should all or any part of the Reinsurer’s limit of liability be exhausted as
a result of a Loss Occurrence, the sum so exhausted shall be reinstated from the
date the Loss Occurrence commenced.

 

B. For each amount so reinstated, the Company agrees to pay an additional
premium at the time of the Reinsurer’s payment of the loss calculated in
accordance with the following formula:

 

  1. The percentage of the Reinsurer’s limit of liability exhausted for the Loss
Occurrence; times

 

  2. The Net Earned Premium for the term of this Contract (exclusive of
reinstatement premium).

The dollar amount resulting from the multiplication of subparagraphs 1 and 2
above shall equal the reinstatement premium. If at the time of the Reinsurer’s
payment of a loss hereon, the reinsurance premium as calculated under this
Contract is unknown, the calculation of the reinstatement premium shall be based
upon the deposit premium subject to adjustment when the reinsurance premium is
finally established.

 

C. Nevertheless, the Reinsurer’s liability hereunder shall not exceed
$60,000,000 in respect of any one Loss Occurrence, and shall be further limited
to $120,000,000 in respect of all losses occurring during the term of this
Contract.

ARTICLE X

SPECIAL ACCEPTANCE

From time to time the Company may request a special acceptance applicable to
this Contract. For purposes of this Contract, in the event each subscribing
reinsurer whose share in the interests and liabilities of the Reinsurer is 20%
or greater agree to a special acceptance, such agreement shall be binding on all
subscribing reinsurers. If such agreement is not achieved, such special
acceptance shall be made to this Contract only with respect to the interests and
liabilities of each subscribing reinsurer who agrees to the special acceptance.
Should denial for special acceptance not be received within 10 working days of
said request, the special acceptance shall be deemed automatically agreed. In
the event a reinsurer becomes a party to this Contract subsequent to one or more
special acceptances hereunder, the new reinsurer shall automatically accept such
special acceptance(s) as being covered hereunder.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XI

ACCOUNTING BASIS

All premiums and losses under this Contract shall be reported on an “accident
year” accounting basis. Unless specified otherwise herein, all premiums shall be
credited to the period during which they earn, and all losses shall be charged
to the period during which they occur.

ARTICLE XII

REINSURANCE PREMIUM

 

A. As premium for the reinsurance provided hereunder, the Company shall pay the
Reinsurer 0.47% times its Net Earned Premium for the term of this Contract
subject to a Minimum Premium of $1,440,000.

 

B. The Company shall pay the Reinsurer a Deposit Premium of $1,800,000 payable
in quarterly installments on January 1, April 1, July 1 and October 1.

 

C. Within 90 days after the expiration of this Contract, the Company shall
provide a report to the Reinsurer setting forth the premium due hereunder,
computed in accordance with paragraph A, and if the premium so computed is
greater than the previously paid Deposit Premium, the balance shall be remitted
by the Company with its report.

 

D. If this Contract expires on a runoff basis, the Company shall pay to the
Reinsurer a premium for the runoff period equal to the expiring rate times its
Net Earned Premium for the runoff period. The runoff premium shall be calculated
and paid within 90 days after the end of each three-month period during the
runoff period. There shall be no minimum premium requirement for the runoff
period.

ARTICLE XIII

NOTICE OF LOSS AND LOSS SETTLEMENTS

 

A. As soon as practicable, the Company shall advise the Reinsurer of all bodily
injury claims or losses involving any of the following:

 

  1. Any claim or loss reserved at 50.0% or more of the Company’s retention
under this Contract.

 

  2. Any claim involving any of the following injuries where the Company’s
incurred loss is greater than or equal to $1,000,000:

 

  a. Fatality.

 

  b. Spinal cord injuries (e.g., quadriplegia, paraplegia).

 

  c. Brain damage (e.g., seizure, coma or physical/mental impairment).

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  d. Severe burn injuries resulting in disfigurement or scarring.

 

  e. Total or partial blindness in one or both eyes.

 

  f. Major organ (e.g., heart, lungs).

 

  g. Amputation of a limb or multiple fractures.

 

B. The Company shall also advise the Reinsurer promptly of all losses which, in
the opinion of the Company, may result in a claim hereunder and of all
subsequent developments thereto which, in the opinion of the Company, may
materially affect the position of the Reinsurer.

 

C. When so requested in writing, the Company shall afford the Reinsurer or its
representatives an opportunity to be associated with the Company, at the expense
of the Reinsurer, in the defense of any claim, suit or proceeding involving this
reinsurance, and the Company and the Reinsurer shall cooperate in every respect
in the defense of such claim, suit or proceeding.

 

D. All loss settlements made by the Company that are within the terms and
conditions of this Contract (including but not limited to ex gratia payments)
shall be binding upon the Reinsurer. Upon receipt of satisfactory proof of loss,
the Reinsurer agrees to promptly pay or allow, as the case may be, its share of
each such settlement in accordance with this Contract.

ARTICLE XIV

LIABILITY OF REINSURERS

All reinsurances for which the Reinsurer shall be liable by virtue of this
Contract shall be subject in all respects to the same rates, terms, conditions,
interpretations and waivers and to the same modifications, alterations, and
cancellations, as the respective policies to which such reinsurances relate, the
true intent of the parties to this Contract being that the Reinsurer shall
follow the fortunes of the Company.

ARTICLE XV

LATE PAYMENTS

 

A. In the event any premium, loss or other payment due either party is not
received by the Intermediary hereunder by the payment due date, the party to
whom payment is due may, by notifying the Intermediary in writing, require the
debtor party to pay, and the debtor party agrees to pay, an interest penalty on
the amount past due calculated for each such payment on the last business day of
each month as follows:

 

  1. The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  2. 1/365ths of a rate equal to the 90-day Treasury Bill rate as published in
The Wall Street Journal on the first business day following the date a
remittance becomes due; times

 

  3. The amount past due, including accrued interest.

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.

 

B. The establishment of the due date shall, for purposes of this Article, be
determined as follows:

 

  1. As respects the payment of deposits and premiums due the Reinsurer, the due
date shall be as provided for in the applicable section of this Contract.

 

  2. Any claim or loss payment due the Company hereunder shall be deemed due
10 business days after the proof of loss or demand for payment is transmitted to
the Reinsurer. If such loss or claim payment is not received within the 10 days,
interest will accrue on the payment or amount overdue in accordance with the
interest penalty calculation above, from the date the proof of loss or demand
for payment was transmitted to the Reinsurer.

 

  3. As respects any payment, adjustment or return due either party not
otherwise provided for in subparagraphs 1 and 2 of this paragraph, the due date
shall be as provided for in the applicable section of this Contract.

 

C. For purposes of interest calculation only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary. The validity of any claim or
payment may be contested under the provisions of this Contract. If the debtor
party prevails in an arbitration, or any other proceeding, there shall be no
interest penalty due. Otherwise, any interest will be calculated and due as
outlined above.

 

D. Interest penalties arising out of the application of this Article that are
$100 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

ARTICLE XVI

ANNUITIES AT THE COMPANY’S OPTION

 

A. Whenever the Company is required, or elects, to purchase an annuity or to
negotiate a structured settlement, either in satisfaction of a judgment or in an
out-of-court settlement or otherwise, the cost of the annuity or the structured
settlement, as the case may be, shall be deemed part of the Company’s Ultimate
Net Loss.

 

B. The terms “annuity” or “structured settlement” shall be understood to mean
any insurance policy, lump sum payment, agreement or device of whatever nature
resulting in the payment of a lump sum by the Company in settlement of any or
all future liabilities which may attach to it as a result of an occurrence.

 

C. In the event the Company purchases an annuity which inures in whole or in
part to the benefit of the Reinsurer, it is understood that the liability of the
Reinsurer is not released thereby. In the event the Company is required to
provide benefits not provided by the annuity for whatever reason, the Reinsurer
shall pay its share of any loss.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XVII

AGENCY AGREEMENT

If more than one reinsured company is named as a party to this Contract, the
first named company will be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract and for purposes of remitting or receiving any
monies due any party.

ARTICLE XVIII

SUBROGATION

The Reinsurer shall be credited with subrogation recoveries (i.e., reimbursement
obtained or recovery made by the Company, less Loss Adjustment Expense incurred
in obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder. Subrogation recoveries thereon
shall always be used to reimburse the excess carriers in the reverse order of
their priority according to their participation before being used in any way to
reimburse the Company for its primary loss. The Company, at its sole option and
discretion, may enforce its rights to subrogation relating to any loss, a part
of which loss was sustained by the Reinsurer, and may prosecute all claims
arising out of such rights.

ARTICLE XIX

ERRORS AND OMISSIONS

Any inadvertent delay, omission or error shall not be held to relieve either
party hereto from any liability which would attach to it hereunder if such
delay, omission or error had not been made, provided such omission or error is
rectified upon discovery. Nothing contained in this Article shall be held to
override the specific loss reporting deadline of the SUNSET AND COMMUTATION
ARTICLE.

ARTICLE XX

OFFSET

The Company and the Reinsurer may offset any balance or amount due from one
party to the other under this Contract or any other contract heretofore or
hereafter entered into between the Company and the Reinsurer, whether acting as
assuming reinsurer or ceding company. The party asserting the right of offset
may exercise such right any time whether the balances due are on account of
premiums or losses or otherwise.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XXI

CURRENCY

 

A. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

ARTICLE XXII

TAXES

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America, the District of Columbia or Canada.

ARTICLE XXIII

FEDERAL EXCISE TAX

(Applicable to those subscribing reinsurers who are domiciled outside the United
States of America, excepting subscribing reinsurers exempt from Federal Excise
Tax.)

 

A. The subscribing reinsurer has agreed to allow for the purpose of paying the
Federal Excise Tax the applicable percentage of the premium payable hereon (as
imposed under Section 4371 of the Internal Revenue Code) to the extent such
premium is subject to the Federal Excise Tax.

 

B. In the event of any return of premium becoming due hereunder the subscribing
reinsurer will deduct the applicable percentage from the return premium payable
hereon and the Company or its agent should take steps to recover the tax from
the United States Government.

ARTICLE XXIV

FOREIGN ACCOUNT TAX COMPLIANCE ACT (“FATCA”)

 

A. The Reinsurer hereby acknowledges the requirements of Sections 1471-1474 U.S.
Internal Revenue Code of 1986, as amended, and the Treasury regulations and
other guidance issued from time to time thereunder (“FATCA”) and the obligation
to provide to the Company and the intermediary. a valid Internal Revenue Service
(“IRS”) Form W8-BEN-E, W-9 or other documentation meeting the requirements of
the FATCA regulations to establish they are not subject to any withholding
requirement pursuant to FATCA (the “Required Documentation”).

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

B The Reinsurer shall notify the Company and the intermediary in writing (by
electronic mail, certified mail or overnight mail using a nationally recognized
overnight delivery service) in the event the Reinsurer is not compliant with
FATCA. If the Reinsurer has not provided the Company and the intermediary with
the Required Documentation thirty (30) days prior to any premium due date, or
becomes non-compliant with FATCA at any later date, the Withholding Agent [as
defined in U.S. Treasury Regulation Section 1.1471-1(b)(147)] shall withhold
thirty percent (30%) of any premium payment to the Reinsurer under this Contract
and shall promptly notify the Reinsurer of such withholding (“Withholding”). The
Reinsurer hereby agrees to such Withholding.

 

C. In the event the Reinsurer is subject to Withholding as set forth under
FATCA, the Reinsurer continues to remain fully liable for all of its obligations
under this Contract. The Withholding under paragraph B above does not constitute
a breach of contract, any premium payment condition, warranty or other clause of
this Contract. Reinsurer(s) subject to Withholding may not terminate, cancel,
revoke or restrict this Contract, may not terminate, cancel, revoke or restrict
coverage under this Contract in any manner and may not deny, refuse, restrict or
delay payment of any claim under this Contract or invoke any interest, penalty
or other late payment provision hereunder, based on the Withholding.
Reinsurer(s) subject to Withholding shall be liable under this Contract as if no
Withholding had been made.

 

D. Amounts deducted or withheld as Withholding are not subject to offset. Offset
rights, if any, under this Contract are hereby amended in accordance with the
terms of this Article.

 

E. The Reinsurer shall indemnify the Company and its agents for any and all
liability, expense, interest or penalty the Company and its agents incur, based
upon, arising from or in connection with (i) any inaccurate or invalid Required
Documentation; or (ii) any violation by the Reinsurer of FATCA. Such indemnity
shall survive the expiration or termination of this Contract.

ARTICLE XXV

RESERVES AND FUNDING

 

A. A subscribing reinsurer will provide funding under the terms of this Article
only if the Company will be denied statutory credit for reinsurance ceded to
that subscribing reinsurer pursuant to the credit for reinsurance law or
regulations in any applicable jurisdiction. In the event any of the provisions
of this Article conflict with or otherwise fail to satisfy the requirements of
the appropriate credit for reinsurance statute or regulation, this Article will
be deemed amended to conform to the appropriate statute or regulation; the
intent of this Article being that the Company will be permitted to realize full
credit for the reinsurance ceded to the Reinsurer under this Contract.

 

B.

As regards Policies or bonds issued by the Company coming within the scope of
this Contract, the Company agrees that when it shall file with the insurance
regulatory authority

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  or set up on its books reserves for losses covered hereunder which it shall be
required by law to set up, it will forward to the subscribing reinsurer a
statement showing the proportion of such reserves which is applicable to the
subscribing reinsurer. The subscribing reinsurer hereby agrees to fund such
reserves in respect of known outstanding losses that have been reported to the
subscribing reinsurer and allocated Loss Adjustment Expense relating thereto,
losses and allocated Loss Adjustment Expense paid by the Company but not
recovered from the subscribing reinsurer, plus reserves for losses incurred but
not reported, as shown in the statement prepared by the Company (hereinafter
referred to as “subscribing reinsurer’s obligations”) by funds withheld, cash
advances or a Letter of Credit. The subscribing reinsurer shall have the option
of determining the method of funding provided it is acceptable to the Company
and to the insurance regulatory authorities having jurisdiction over the
Company’s reserves.

 

C. When funding by a Letter of Credit, the subscribing reinsurer agrees to apply
for and secure timely delivery to the Company of a clean, irrevocable and
unconditional Letter of Credit issued by a bank and containing provisions
acceptable to the insurance regulatory authorities having jurisdiction over the
Company’s reserves in an amount equal to the subscribing reinsurer’s proportion
of said reserves. Such Letter of Credit shall be issued for a period of not less
than one year, and shall be automatically extended for one year from its date of
expiration or any future expiration date unless 30 days (60 days where required
by insurance regulatory authorities) prior to any expiration date the issuing
bank shall notify the Company by certified or registered mail that the issuing
bank elects not to consider the Letter of Credit extended for any additional
period.

 

D. The subscribing reinsurer and Company agree that the Letters of Credit
provided by the subscribing reinsurer pursuant to the provisions of this
Contract may be drawn upon at any time, notwithstanding any other provision of
this Contract, and be utilized by the Company or any successor, by operation of
law, of the Company including, without limitation, any liquidator,
rehabilitator, receiver or conservator of the Company for the following
purposes, unless otherwise provided for in a separate Trust Agreement:

 

  1. To reimburse the Company for the subscribing reinsurer’s obligations, the
payment of which is due under the terms of this Contract and which has not been
otherwise paid;

 

  2. To make refund of any sum which is in excess of the actual amount required
to pay the subscribing reinsurer’s obligations under this Contract;

 

  3. To fund an account with the Company for the subscribing reinsurer’s
obligations. Such cash deposit shall be held in an interest bearing account
separate from the Company’s other assets, and interest thereon not in excess of
the prime rate shall accrue to the benefit of the subscribing reinsurer;

 

  4. To pay the subscribing reinsurer’s share of any other amounts the Company
claims are due under this Contract.

In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for subparagraph 1 or 3, or in the case of
subparagraph 4, the actual amount determined to be due, the Company shall
promptly return to the subscribing reinsurer the excess amount so drawn. All of
the foregoing shall be applied without diminution because of insolvency on the
part of the Company or the subscribing reinsurer.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

E. The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

 

F. At annual intervals, or more frequently as agreed but never more frequently
than quarterly, the Company shall prepare a specific statement of the
subscribing reinsurer’s obligations, for the sole purpose of amending the Letter
of Credit, in the following manner:

 

  1. If the statement shows that the subscribing reinsurer’s obligations exceed
the balance of credit as of the statement date, the subscribing reinsurer shall,
within 30 days after receipt of notice of such excess, secure delivery to the
Company of an amendment to the Letter of Credit increasing the amount of credit
by the amount of such difference.

 

  2. If, however, the statement shows that the subscribing reinsurer’s
obligations are less than the balance of credit as of the statement date, the
Company shall, within 30 days after receipt of written request from the
subscribing reinsurer, release such excess credit by agreeing to secure an
amendment to the Letter of Credit reducing the amount of credit available by the
amount of such excess credit.

 

G. Should the subscribing reinsurer be in breach of its obligations under this
Article, notwithstanding anything to the contrary elsewhere in this Contract,
the Company may seek relief in respect of said breach from any court having
competent jurisdiction of the parties hereto.

ARTICLE XXVI

NET RETAINED LINES

 

A. This Contract applies only to that portion of any Policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any Policy which the Company retains net for its own account shall be
included.

 

B. The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XXVII

THIRD PARTY RIGHTS

This Contract is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Contract except as
expressly provided otherwise in the INSOLVENCY ARTICLE.

ARTICLE XXVIII

SEVERABILITY

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws or regulations of any state, such provision shall be considered void in
such state, but this shall not affect the validity or enforceability of any
other provision of this Contract or the enforceability of such provision in any
other jurisdiction.

ARTICLE XXIX

GOVERNING LAW

This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Nebraska, exclusive of that state’s
rules with respect to conflicts of law, except as to rules with respect to
credit for reinsurance in which case the applicable rules of all states shall
apply.

ARTICLE XXX

INSPECTION OF RECORDS

 

A. The Reinsurer or its designated representative(s) approved by the Company,
upon providing reasonable advance notice to the Company, shall have access at
the offices of the Company or at a location to be mutually agreed, at a time to
be mutually agreed, to inspect the Company’s underwriting, accounting, or claim
files pertaining to the subject matter of this Contract, other than proprietary
information or privileged communications. The Company shall determine the manner
in which files shall be accessed by the Reinsurer. The Reinsurer may, at its own
expense, reasonably request copies of such files and agrees to pay the Company’s
reasonable costs incurred in procuring such copies.

 

B. If any undisputed amounts are overdue from the Reinsurer to the Company, the
Reinsurer shall have access to such records only upon payment of all such
overdue amounts.

 

C. If the Reinsurer makes any inspection of the Company’s books and records
involving specific claims under this Contract and, as a result of the inspection
the claim is contested or disputed, the Reinsurer shall provide the Company, at
the Company’s request, a summary of any reports, other than proprietary
information or privileged communications, completed by the Reinsurer’s personnel
or by third parties on behalf of the Reinsurer outlining the reasons for
contesting or disputing the subject claim.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XXXI

CONFIDENTIALITY

 

A. The Reinsurer hereby acknowledges that the documents, information, and data
provided to the Reinsurer by the Company, whether directly or through an
authorized agent, in connection with the placement and execution of this
Contract (“Confidential Information”) are proprietary and confidential to the
Company.

 

B. Absent the written consent of the Company, the Reinsurer will not disclose
any Confidential Information to any third parties, except when:

 

  1. The disclosure is to professional advisors or to authorized agents of the
Reinsurer performing underwriting, claim handling, pricing, placement and/or
evaluation services for the Reinsurer; or

 

  2. The Confidential Information is publicly known or has become publicly known
through no unauthorized act of the Reinsurer; or

 

  3. Required by retrocessionaires subject to the business ceded to this
Contract; or

 

  4. Required by state regulators performing an audit of the Reinsurer’s records
and/or financial condition; or

 

  5. Required by auditors performing an audit of the Reinsurer’s records in the
normal course of business.

 

C. Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not permitted by this Contract or not related to the performance of
their obligations or enforcement of their rights under this Contract.

 

D. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process, or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Company by written or electronic mail, reasonable advance notice of
same prior to such release or disclosure and to use their reasonable best
efforts to assist the Company in maintaining the confidentiality provided for in
this Article.

 

E. The provisions of this Article will extend to the officers, directors,
shareholders, and employees of the Reinsurer and its affiliates, who have
received Confidential Information in accordance with this Contract and will be
binding upon their successors and assigns.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XXXII

SUNSET AND COMMUTATION

 

A. Ten years after the expiration of this Contract, the Company shall advise the
Reinsurer of any Loss Occurrences attaching to this Contract which have not been
finally settled and which may result in a claim by the Company under this
Contract. No liability shall attach hereunder for any claim or claims not
reported to the Reinsurer within this ten year period. If a loss arising out of
a Loss Occurrence is reported during this period, all losses arising out of the
same Loss Occurrence shall be deemed reported under this paragraph regardless of
when notification of loss is provided.

 

B. If both parties agree to commute the unsettled losses subject to the
Contract, then the Reinsurer’s liability for all such unsettled losses shall
then be commuted.

 

C. It is understood that commutation of all such losses shall be made using
tabular reserving methods. For each loss, the nominal ultimate value of the
Company’s Ultimate Net Loss shall be established by projecting out future
medical and indemnity payments and loss expenses by year based on appropriate
trends and escalations applied to annual cost estimates. The Contract limit and
retention (where applicable) shall then be applied to the nominal ultimate value
of the Company’s Ultimate Net Loss to determine the nominal ultimate Contract
loss. Mortality factors and discount factors shall then be applied by year to
the nominal ultimate Contract loss. The discounted, mortality adjusted projected
annual loss payments shall be summed to determine the present value
(“commutation price”) of the ultimate Contract loss. The medical escalation,
discount and mortality factors are described in paragraph C.

 

D. The following factors shall be utilized in establishing the commutation
price:

 

  1. Medical Escalation Rate

The medical escalation rate shall be a reasonable estimate of future medical
inflation.

 

  2. Discount Rate

The discount rate shall be the annualized 10-year US Treasury Bill rate at the
Valuation Date.

 

  3. Mortality Tables

Mortality factors shall be based on the most recent mortality table at the
Valuation Date from the “Vital Statistics of the United States” as published by
the US Department of Health and Human Services, Center for Disease Control and
Prevention. Factors for extension beyond age 85 shall also be included.

 

  4. Impairment

Impairment factors shall be based on the individual claim characteristics.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Any other method of calculating the commutation price of one or more losses
subject to this Contract may be used as mutually agreed between the Company and
the Reinsurer.

 

E. If the Company and the Reinsurer cannot agree on a commutation value, the
effort can be abandoned. Alternatively, the Company and the Reinsurer may
mutually agree to settle any difference using a panel of three actuaries, one to
be chosen by each party and the third by the two so chosen. If either party
refuses or neglects to appoint an actuary within 30 days, the other party may
appoint two actuaries. If the two actuaries fail to agree on the selection of a
third actuary within 30 days of their appointment, each of them shall name two,
of whom the other shall decline one and the decision shall be made by drawing
lots. All the actuaries shall be regularly engaged in the valuation of Workers’
Compensation claims and shall be Fellows of the Casualty Actuarial Society or
members of the American Academy of Actuaries. All of the actuaries shall be
independent of either party to this Contract.

 

F. The settlement agreed upon by a majority of the panel of actuaries shall be
final and binding on both parties and set forth in a sworn written document
expressing their professional opinion that said value is fair for the complete
mutual release of all liabilities in respect of such reserves.

 

G. The Reinsurer’s commutation payment shall be due within 7 days following the
date the Company and the Reinsurer agree to the commutation price. Such payment
by the Reinsurer shall constitute both a complete release of the Reinsurer of
its liability for all losses, known or unknown, under this Contract, and a
complete release of the Company of its liabilities and obligations, known or
unknown, under this Contract.

 

H. This Article shall survive the expiration of this Contract.

ARTICLE XXXIII

INSOLVENCY

 

A. In the event of the insolvency of the Company, this reinsurance shall be
payable directly to the Company or to its liquidator, receiver, conservator or
statutory successor, with reasonable provision for verification, on the basis of
the liability of the Company without diminution because of the insolvency of the
Company or because the liquidator, receiver, conservator or statutory successor
of the Company has failed to pay all or a portion of any claim. It is agreed,
however, that the liquidator, receiver, conservator or statutory successor of
the Company shall give written notice to the Reinsurer of the pendency of a
claim against the Company indicating the Policy or bond reinsured which claim
would involve a possible liability on the part of the Reinsurer within a
reasonable time after such claim is filed in the conservation or liquidation
proceeding or in the receivership, and that during the pendency of such claim,
the Reinsurer may investigate such claim and interpose, at its own expense, in
the proceeding where such claim is to be adjudicated, any defense or defenses
that it may deem available to the Company or its liquidator, receiver,
conservator or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable, subject to the approval of the Court, against the Company
as part of the expense of conservation or liquidation to the extent of a
proportionate share of the benefit which may accrue to the Company solely as a
result of the defense undertaken by the Reinsurer.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

B. Where two or more subscribing reinsurers are involved in the same claim and a
majority in interest elect to interpose defense to such claim, the expense shall
be apportioned in accordance with the terms of this Contract as though such
expense had been incurred by the Company.

 

C. It is further agreed that, in the event of the insolvency of the Company, the
reinsurance under this Contract shall be payable directly by the Reinsurer to
the Company or its liquidator, receiver, conservator, or statutory successor,
except as provided by Section 4118(a) of the New York Insurance Law or except
1) where this Contract specifically provides another payee of such reinsurance
in the event of the insolvency of the Company or 2) where the Reinsurer with the
consent of the direct insured or insureds has assumed such Policy obligations of
the Company as direct obligations of the Reinsurer to the payee under such
Policies and in substitution for the obligations of the Company to such payees.

 

D. In the event of the insolvency of any company or companies listed in the
designation of “Company” under this Contract, this Article shall apply only to
the insolvent company or companies.

ARTICLE XXXIV

ARBITRATION

 

A. As a condition precedent to any right of action hereunder, any irreconcilable
dispute arising out of the interpretation, performance or breach of this
Contract, including the formation or validity thereof, whether arising before or
after the expiry or termination of the Contract, shall be submitted for decision
to a panel of three arbitrators. Notice requesting arbitration will be in
writing and sent by certified mail, return receipt requested, or such reputable
courier service as is capable of returning proof of receipt of such notice by
the recipient to the party demanding arbitration.

 

B. The Company shall have the option to either litigate or arbitrate where:

 

  1. The Reinsurer makes any allegation of misrepresentation, non-disclosure,
concealment, fraud or bad faith; or

 

  2. The Reinsurer experiences any of the circumstances set forth in
subparagraphs 1 through 7 of paragraph A of the SPECIAL TERMINATION ARTICLE.

 

C. One arbitrator shall be appointed by each party. If either party fails to
appoint its arbitrator within 30 days after being requested to do so by the
other party, the latter, after 10 days notice by certified mail or reputable
courier as provided above of its intention to do so, may appoint the second
arbitrator.

 

D.

The two arbitrators shall, before instituting the hearing, appoint an impartial
third arbitrator who shall preside at the hearing. Should the two arbitrators
fail to choose the third

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  arbitrator within 30 days of the appointment of the second arbitrator, the
parties shall appoint the third arbitrator pursuant to the AIDA Reinsurance and
Insurance Arbitration Society – U.S. (ARIAS) Umpire Selection Procedure. All
arbitrators shall be disinterested active or former senior executives of
insurance or reinsurance companies or Underwriters at Lloyd’s, London.

 

E. Within 30 days after notice of appointment of all arbitrators, the panel
shall meet and determine timely periods for briefs, discovery procedures and
schedules for hearings. The panel shall be relieved of all judicial formality
and shall not be bound by the strict rules of procedure and evidence. Unless the
panel agrees otherwise, arbitration shall take place in Omaha, Nebraska but the
venue may be changed when deemed by the panel to be in the best interest of the
arbitration proceeding. Insofar as the arbitration panel looks to substantive
law, it shall consider the law of the State of Nebraska. The decision of any two
arbitrators when rendered in writing shall be final and binding. The panel is
empowered to grant interim relief as it may deem appropriate.

 

F. In the event an arbitrator is unable to serve due to death, disability or
other incapacity, a replacement arbitrator shall be chosen in accordance with
the procedures set forth in this Article for the original selection of the
arbitrator appointed and the newly constituted panel shall take all necessary
and/or reasonable measures to continue the arbitration proceedings without
additional delay.

 

G. The panel shall make its decision considering the custom and practice of the
applicable insurance and reinsurance business as promptly as possible following
the termination of the hearings. Judgment upon the award may be entered in any
court having jurisdiction thereof.

 

H. If more than one subscribing reinsurer is involved in arbitration where there
are common questions of law or fact and a possibility of conflicting awards or
inconsistent results, all such subscribing reinsurers shall constitute and act
as one party for purposes of this Article and communications shall be made by
the Company to each of the subscribing reinsurers constituting the one party;
provided, however, that nothing therein shall impair the rights of such
subscribing reinsurers to assert several, rather than joint defenses or claims,
nor be construed as changing the liability of the subscribing reinsurers under
the terms of this Contract from several to joint.

 

I. Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the cost of the third arbitrator. The
remaining costs of the arbitration shall be allocated by the panel. The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including but not limited to attorneys fees, to the extent
permitted by law. However, the panel may not award any Exemplary or Punitive
Damages and Enhanced Compensatory Damages.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XXXV

EXPEDITED ARBITRATION

 

A. Notwithstanding the provisions of the ARBITRATION ARTICLE, in the event an
amount in dispute hereunder is $500,000 or less, the Company may elect to
require an expedited arbitration process with the use of a single arbitrator.
The arbitrator will be chosen in accordance with the procedures for selecting an
arbitrator in force on the date the arbitration is demanded, established by the
AIDA Reinsurance and Insurance Arbitration Society – U.S. (ARIAS).

 

B. Each party’s case will be submitted to the arbitrator within 100 days of the
date of determination of the arbitrator. Discovery will be limited to exchanging
only those documents directly relating to the issue in dispute, subject to a
limit of two discovery depositions from each party, unless otherwise authorized
by the arbitrator upon a showing of good cause.

 

C. Within 120 days of the date of determination of the arbitrator, the hearing
will be completed and a written award will be issued by the arbitrator. The
arbitrator will have all the powers conferred on the arbitration panel as
provided in the ARBITRATION ARTICLE, and said Article will apply to all matters
not specifically addressed above.

ARTICLE XXXVI

SERVICE OF SUIT

(This Article is applicable if the Reinsurer is not domiciled in the United
States of America and/or is not authorized in any State, Territory, or District
of the United States where authorization is required by insurance regulatory
authorities. This Article is not intended to conflict with or override the
obligation of the parties to arbitrate their disputes in accordance with the
ARBITRATION ARTICLE.)

 

A. In the event of the failure of the Reinsurer to perform its obligations under
this Contract, the Reinsurer, at the request of the Company, shall submit to the
jurisdiction of a court of competent jurisdiction within the United
States. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United
States. The Reinsurer, once the appropriate court is selected, whether such
court is the one originally chosen by the Company and accepted by the Reinsurer
or is determined by removal, transfer, or otherwise, as provided for above,
shall comply with all requirements necessary to give said court jurisdiction
and, in any suit instituted against it upon this Contract, and shall abide by
the final decision of such court or of any appellate court in the event of an
appeal. The validity and/or enforceability of any arbitration award or judgment
obtained in the United States shall not be contested by the Reinsurer in any
jurisdiction outside of the United States.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

B. Service of process in such suit may be made upon the law firm of Mendes and
Mount, 750 Seventh Avenue, New York, NY 10019, or another party specifically
designated by the Reinsurer in its Interests and Liabilities Agreement attached
hereto.

 

C. Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the Reinsurer hereby designates the
Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the statute, or his/her successor or successors in
office, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceedings instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Contract, and hereby
designates the above-named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.

 

D. The individual named in Paragraph C shall be deemed the Reinsurer’s agent for
the service of process:

 

  1. where the address designated in, or pursuant to paragraph B is invalid; or

 

  2. to the extent necessary to bring this Contract into conformity with the
applicable law of a state with jurisdiction over the Company.

ARTICLE XXXVII

ENTIRE AGREEMENT

This Contract shall constitute the entire agreement between the parties with
respect to the business being reinsured hereunder. There are no understandings
between the parties other than as expressed in this Contract. Any change or
modification to this Contract shall be null and void unless made by amendment to
this Contract and signed by both parties. This Article shall not be construed as
limiting in any way the admissibility in the context of an arbitration or any
other legal proceeding, evidence regarding the formation, interpretation,
purpose or intent of this Contract.

ARTICLE XXXVIII

MODE OF EXECUTION

This Contract may be executed either by an original written ink signature of
paper documents, by an exchange of facsimile copies showing the original written
ink signature of paper documents, or by electronic signature by either party
employing appropriate software technology as to satisfy the parties at the time
of execution that the version of the document agreed to by each party shall
always be capable of authentication and satisfy the same rules of evidence as
written signatures. The use of any one or a combination of these methods of
execution shall constitute a legally binding and valid signing of this Contract.
This Contract may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XXXIX

INTERMEDIARY

Willis Re Inc. is hereby recognized as the intermediary negotiating this
Contract and through whom all communications, including but not limited to
accounts, claim information, funds and inquiries, to the Company or the
Reinsurer shall be transmitted. Payments by the Company to Willis Re Inc. shall
be deemed to constitute payment to the Reinsurer and payments by the Reinsurer
to Willis Re Inc. shall be deemed to constitute payment to the Company only to
the extent that such payments are actually received by the Company.

IN WITNESS WHEREOF, the Company by its duly authorized representative has
executed this Contract as of the date specified below:

Signed this      day of             , 20    .

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

 

By

 

Printed Name

 

Title

 

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE - U.S.A.

(1) This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.

(2) Without in any way restricting the operation of paragraph (1) of this Clause
it is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II of this paragraph (2) from the time specified in Clause
III in this paragraph (2) shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):

Limited Exclusion Provision.*

 

I. It is agreed that the policy does not apply under any liability coverage,

to         (injury, sickness, disease, death or destruction,

            (bodily injury or property damage

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability.

 

II. Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liability Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.

 

III. The inception dates and thereafter of all original policies as described in
II above, whether new, renewal or replacement, being policies which either

(a) become effective on or after 1st May, 1960, or

(b) become effective before that date and contain the Limited Exclusion
Provision set out above; provided this paragraph (2) shall not be applicable to
Family Automobile Policies, Special Automobile Policies, or policies or
combination policies of a similar nature, issued by the Reassured on New York
risks, until 90 days following approval of the Limited Exclusion Provision by
the Governmental Authority having jurisdiction thereof.

(3) Except for those classes of policies specified in Clause II of paragraph
(2) and without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that for all purposes of this reinsurance
the original liability policies of the Reassured (new, renewal and replacement)
affording the following coverages:

Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):

Broad Exclusion Provision.*

It is agreed that the policy does not apply:

 

I. Under any Liability Coverage, to (injury, sickness, disease, death or
destruction

                                                           (bodily injury or
property damage

(a) with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

(b) resulting from the hazardous properties of nuclear material and with respect
to which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

 

II. Under any Medical Payments Coverage, or under any Supplementary Payments
Provision

relating to         (immediate medical or surgical relief,

                 (first aid,

     to expenses incurred with respect

     to        (bodily injury, sickness, disease or death

                 (bodily injury

resulting from the hazardous properties of nuclear material and arising out of
the operation of a nuclear facility by any person or organization.

 

III. Under any Liability Coverage to (injury, sickness, disease, death or
destruction

                                                           (bodily injury or
property damage

resulting from the hazardous properties of nuclear material, if

(a) the nuclear material (1) is at any nuclear facility owned by, or operated by
or on behalf of, an insured or (2) has been discharged or dispersed therefrom;

(b) the nuclear material is contained in spent fuel or waste at any time
possessed, handled, used, processed, stored, transported or disposed of by or on
behalf of an insured; or

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)            the         (injury, sickness, disease, death or destruction

           (bodily injury or property damages

arises out of the furnishing by an insured of services, materials, parts or
equipment in connection with the planning, construction, maintenance, operation
or use of any nuclear facility, but if such facility is located within the
United States of America, its territories, or possessions or Canada, this
exclusion (c) applies only to

           (injury to or destruction of property at such nuclear facility

           (property damage to such nuclear facility and any property thereat.

 

IV. As used in this endorsement:

“Hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or byproduct
material; “source material,” “special nuclear material,” and “byproduct
material” have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; “spent fuel” means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; “waste” means any waste material (1) containing byproduct
material and (2) resulting from the operation by any person or organization of
any nuclear facility included within the definition of nuclear facility under
paragraph (a) or (b) thereof; “nuclear facility” means

(a) any nuclear reactor,

(b) any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling,
processing or packaging waste,

(c) any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,

(d) any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste,

and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations; “nuclear
reactor” means any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of fissionable
material;

           (With respect to injury to or destruction of property, the word
“injury” or “destruction”

           (“property damage” includes all forms of radioactive contamination of
property

           (includes all forms of radioactive contamination of property.

 

V. The inception dates and thereafter of all original policies affording
coverages specified in this paragraph (3), whether new, renewal or replacement,
being policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

(i) Garage and Automobile Policies issued by the Reassured on New York risks, or

(ii) statutory liability insurance required under Chapter 90, General Laws of
Massachusetts,

until 90 days following approval of the Broad Exclusion Provision by the
Governmental Authority having jurisdiction thereof.

(4) Without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that paragraphs (2) and (3) above are not
applicable to original liability policies of the Reassured in Canada and that
with respect to such policies this Clause shall be deemed to include the Nuclear
Energy Liability Exclusion Provisions adopted by the Canadian Underwriters’
Association of the Independent Insurance Conference of Canada.

 

* NOTE: The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

21/9/67

N.M.A. 1590

BRMA 35A

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INTERESTS AND LIABILITIES AGREEMENT

(the “Agreement”)

of

UNDERWRITERS AT LLOYD’S, LONDON

AS SET FORTH IN THE SIGNING PAGE(S) ATTACHED HERETO

(the “Subscribing Reinsurer”)

with respect to the

CASUALTY CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

(the “Contract”)

issued to

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

both of Omaha, Nebraska

and

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

Austin, Texas

and

any other insurance companies which are now or hereafter come under the
ownership,

control or management of Amerisafe, Inc.

(collectively the “Company”)

The Subscribing Reinsurer shall have a share in the interests and liabilities of
the “Reinsurer” as set forth in the Contract attached hereto and executed by the
Company. The Subscribing Reinsurer’s percentage share shall equal the sum of the
final signed lines percentage share(s) as executed on the attached signing
page(s) for Lloyd’s Underwriters.

This Agreement shall commence at 12:01 a.m., Standard Time, January 1, 2015 and
shall continue in force until 12:01 a.m., Standard Time, January 1, 2016.

The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.

IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement per the attached signing page(s).

 

LOGO [g838456ex10_30pg072.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INTERESTS AND LIABILITIES AGREEMENT

(the “Agreement”)

of

HOUSTON CASUALTY COMPANY

(the “Subscribing Reinsurer”)

with respect to the

CASUALTY CATASTROPHE EXCESS OF LOSS

REINSURANCE CONTRACT

(the “Contract”)

issued to

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

both of Omaha, Nebraska

and

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

Austin, Texas

and

any other insurance companies which are now or hereafter come under the
ownership,

control or management of Amerisafe, Inc.

(collectively the “Company”)

The Subscribing Reinsurer shall have a 10.00% share in the interests and
liabilities of the “Reinsurer” as set forth in the Contract attached hereto and
executed by the Company.

This Agreement shall commence at 12:01 a.m., Standard Time, January 1, 2015 and
shall continue in force until 12:01 a.m., Standard Time, January 1, 2016.

The share of the Subscribing Reinsurer in the interests and liabilities of the
“Reinsurer” shall be several and not joint with the share of any other
subscribing reinsurer. In no event shall the Subscribing Reinsurer participate
in the interests and liabilities of the other subscribing reinsurers.

IN WITNESS WHEREOF, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:

Signed this 31st day of December, 2014.

 

HOUSTON CASUALTY COMPANY By

/s/ STEPHEN KEMPTON

Print Name

STEPHEN KEMPTON

Title

ACCIDENT AND HEALTH UNDERWRITER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UMR

Reinsured

Type

: B080110074N15

: American Interstate Insurance Company

: Casualty Catastrophe Excess of Loss

LOGO [g838456willis_logo.jpg]

THIS INFORMATION SECTION LISTS INFORMATION MADE AVAILABLE TO REINSURERS FOR
ASSESSMENT OF THE RISK. IT DOES NOT INCLUDE CONTRACTUAL TERMS AND CONDITIONS OF
COVER.

 

ESTIMATED PREMIUM INCOME: $381,600,000

 

NB / 22-12-14

Willis Limited, Lloyd’s broker, authorised and regulated by the Financial
Conduct Authority.

Registered office: 51 Lime Street, London EC3M 7DQ. Registered number 181116
England and Wales



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UMR

Reinsured

Type

: B080110074N15

: American Interstate Insurance Company

: Casualty Catastrophe Excess of Loss

LOGO [g838456willis_logo.jpg]

 

REINSURERS

LIABILITY:

Reinsurers Liability Clause LMA3333

 

Reinsurer’s liability several not joint.

 

The liability of a Reinsurer under this contract is several and not joint with
other Reinsurers party to this contract. A Reinsurer is liable only for the
proportion of liability it has underwritten. A Reinsurer is not jointly liable
for the proportion of liability underwritten by any other Reinsurer. Nor is a
Reinsurer otherwise responsible for any liability of any other Reinsurer that
may underwrite this contract.

 

The proportion of liability under this contract underwritten by a Reinsurer (or,
in the case of a Lloyd’s syndicate, the total of the proportions underwritten by
all the members of the syndicate taken together) is shown next to its stamp.
This is subject always to the provision concerning “signing” below.

 

In the case of a Lloyd’s syndicate, each member of the syndicate (rather than
the syndicate itself) is a Reinsurer. Each member has underwritten a proportion
of the total shown for the syndicate (that total itself being the total of the
proportions underwritten by all the members of the syndicate taken together).
The liability of each member of the syndicate is several and not joint with
other members. A member is liable only for that member’s proportion. A member is
not jointly liable for any other member’s proportion. Nor is any member
otherwise responsible for any liability of any other Reinsurer that may
underwrite this contract. The business address of each member is Lloyd’s, One
Lime Street, London EC3M 7HA. The identity of each member of a Lloyd’s syndicate
and their respective proportion may be obtained by writing to Market Services,
Lloyd’s, at the above address.

 

Proportion of liability

 

Unless there is “signing” (see below), the proportion of liability under this
contract underwritten by each Reinsurer (or, in the case of a Lloyd’s syndicate,
the total of the proportions underwritten by all the members of the syndicate
taken together) is shown next to its stamp and is referred to as its “written
line”.

 

Where this contract permits, written lines, or certain written lines, may be
adjusted (“signed”). In that case a schedule is to be appended to this contract
to show the definitive proportion of liability under this contract underwritten
by each Reinsurer (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of the syndicate taken together). A
definitive proportion (or, in the case of a Lloyd’s syndicate, the total of the
proportions underwritten by all the members of a Lloyd’s syndicate taken
together) is referred to as a “signed line”. The signed lines shown in the
schedule will prevail over the written lines unless a proven error in
calculation has occurred.

 

NB / 22-12-14

Willis Limited, Lloyd’s broker, authorised and regulated by the Financial
Conduct Authority.

Registered office: 51 Lime Street, London EC3M 7DQ. Registered number 181116
England and Wales



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UMR

Reinsured

Type

: B080110074N15

: American Interstate Insurance Company

: Casualty Catastrophe Excess of Loss

LOGO [g838456willis_logo.jpg]

 

Although reference is made at various points in this clause to “this contract”
in the singular, where the circumstances so require this should be read as a
reference to contracts in the plural. ORDER HEREON: 47.50%

BASIS OF

WRITTEN LINES:

Percentage of Whole

SIGNING

PROVISIONS:

 

In the event that the placement of this Reinsurance is not completed by the
commencement date of the period of Reinsurance then all lines written by that
date, at the Reinsured’s option, may be signed in full. If such written lines
hereon exceed 100% of the order, all lines written will be signed down in equal
proportions so that the aggregate signed lines are equal to 100% of the order.

Whether before or after inception of the period of Reinsurance, the Reinsured
may elect for the disproportionate signing of Reinsurer’s lines without further
specific agreement of Reinsurers. LINE CONDITIONS: None unless specified
individually by Reinsurers hereon under their written participations.

 

NB / 22-12-14

Willis Limited, Lloyd’s broker, authorised and regulated by the Financial
Conduct Authority.

Registered office: 51 Lime Street, London EC3M 7DQ. Registered number 181116
England and Wales



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UMR

Reinsured

Type

: B080110074N15

: American Interstate Insurance Company

: Casualty Catastrophe Excess of Loss

LOGO [g838456willis_logo.jpg]

 

SUBSCRIPTION AGREEMENT BETWEEN THE BROKER AND THE INSURERS / REINSURERS WHICH
WILL NOT FORM PART OF THIS AGREEMENT FOR CONTRACTUAL DOCUMENTATION PURPOSES

 

SLIP LEADER:

LOGO [g838456ex10_30pg077.jpg]

BASIS OF AGREEMENT TO CONTRACT CHANGES: Reinsurers hereon authorise the Slip
Leader to be the sole judge in determining whether any future alterations to
this Reinsurance Agreement should be agreed by the Slip Leader only and copied
to other Reinsurers, or agreed by all Reinsurers other than risks accepted
pursuant to Special Acceptance Provision (if any). Subject to the foregoing: A.
In respect of each Reinsurer which at any time has the ability to send and
receive ACORD messages: i. Any contract change will be submitted by Willis
Limited for agreement via an ‘ACORD message’; ii. any contract change which
requires notification will be notified by Willis Limited via an ‘ACORD message’;
iii. It is understood and agreed that whilst any contract change may be
negotiated and agreed in any legally effective manner (and will be binding at
that stage), such agreement of any contract change will be confirmed by each
such Reinsurer via an appropriate ‘ACORD message’. For the avoidance of any
doubt, no further duty of disclosure arises in relation to any such
confirmation. B. In respect of each Reinsurer who does not have the ability to
send and receive ACORD messages: i. It is understood and agreed that whilst any
contract change may be negotiated and agreed in any legally effective manner
(and will be binding at that stage), any such contract change will be
submitted/notified by Willis Limited electronically via email or other
electronic means; ii. Such binding agreement of any contract change will be
confirmed by each such Reinsurer via email or other electronic means. For the
avoidance of any doubt, no further duty of disclosure arises in relation to any
such confirmation.

 

NB / 22-12-14

Willis Limited, Lloyd’s broker, authorised and regulated by the Financial
Conduct Authority.

Registered office: 51 Lime Street, London EC3M 7DQ. Registered number 181116
England and Wales



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UMR

Reinsured

Type

: B080110074N15

: American Interstate Insurance Company

: Casualty Catastrophe Excess of Loss

LOGO [g838456willis_logo.jpg]

 

BASIS OF CLAIMS AGREEMENT:

 

Claims review, as required by Slip Leader for the benefit of and at the cost to
current Reinsurers hereon. Settlement of fees will be by the parties authorising
the claims review. In the event of cancellation of the Treaty, fees to be borne
by final contract year.

Lloyd’s Reinsurers: Claims to be managed in accordance with The Lloyd’s Claims
Scheme (Combined), or as amended or any successor thereto IUA Company
Reinsurers: Claims to be managed in accordance with IUA (or successor
organisations) Claims Agreement practices. Lloyd’s Reinsurers / IUA Company
Reinsurers: In respect of any Bureau claims settlements hereunder, Reinsurers
who made their acceptance under the Bureau schemes agree to claims on a
projected payment basis on the agreement of the respective Bureau Leading
Reinsurer only. Any further payments under this provision shall be agreed by the
respective Bureau Leading Underwriter only. This will be binding on all
following Lloyds and IUA Reinsurers and Xchanging Ins- sure Services (XIS) (or
successor organisations). Non-Bureaux Reinsurers: All claims shall be agreed by
each Reinsurer according to their own practices. Reinsurers agree to arrange
simultaneous settlement by money transfer to broker account three days before
date Reinsured specifies they will settle, given seven days advance notice of
same.

 

NB / 22-12-14

Willis Limited, Lloyd’s broker, authorised and regulated by the Financial
Conduct Authority.

Registered office: 51 Lime Street, London EC3M 7DQ. Registered number 181116
England and Wales



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UMR

Reinsured

Type

: B080110074N15

: American Interstate Insurance Company

: Casualty Catastrophe Excess of Loss

LOGO [g838456willis_logo.jpg]

 

CLAIMS

AGREEMENT

PARTIES:

Lloyd’s Reinsurers: The Leading Lloyd’s syndicate and, where required by the
applicable Claims Scheme, the second Lloyd’s syndicate and/or the Scheme Service
Provider. Lloyd’s Leader: LOGO [g838456ex10_30pg079a.jpg] The second Lloyd’s
syndicate is: CSL1084 LOGO [g838456ex10_30pg079b.jpg] IUA Company Reinsurers:
Those companies acting in accordance with the IUA (or successor organisations)
claims agreement practices. Non-Bureaux Reinsurers: All claims shall be agreed
by each Reinsurer in respect of their own participation.

CLAIMS

ADMINISTRATION:

Lloyd’s Reinsurers: Willis Limited and Reinsurers agree that any claims
hereunder (including any claims related costs/fees) that are in scope and
supported by Electronic Claims File (ECF) may be notified and administered via
the Electronic Claims File (ECF) system with any payment(s) processed via CLASS.
Lloyd’s Reinsurers authorise Xchanging Claims Services to waive the deferred
settlement system in the event of presentation of settlement request with first
advice. IUA Company Reinsurers: All IUA Company Reinsurers agree to respond to
claims via CLASS (unless otherwise specified here). Willis Limited and
Reinsurers agree that any claims hereunder (including any claims related
costs/fees) that are in scope and supported by Electronic Claims File (ECF) may
be notified and administered via the Electronic Claims File (ECF) system with
any payment(s) processed via CLASS.

 

NB / 22-12-14

Willis Limited, Lloyd’s broker, authorised and regulated by the Financial
Conduct Authority.

Registered office: 51 Lime Street, London EC3M 7DQ. Registered number 181116
England and Wales



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UMR Reinsured Type

: B080110074N15

: American Interstate Insurance Company

: Casualty Catastrophe Excess of Loss

LOGO [g838456willis_logo.jpg]

 

 

Non-Bureaux Reinsurers: Each Reinsurer agrees to receive all claims via Broker
visit, email, repositories, facsimile or letter. RULES AND EXTENT OF ANY OTHER
DELEGATED CLAIMS AUTHORITY: None, unless otherwise specified SETTLEMENT DUE
DATE: 28 February 2015 INSTALMENT PREMIUM PERIOD OF CREDIT:

30 days.

ADJUSTMENT PREMIUM PERIOD OF CREDIT:

120 days.

BUREAUX ARRANGEMENTS: Processing Documents: Xchanging Ins-sure Services (XIS)
are authorised to accept Additional Premium, Return Premium, Premium Adjustment
and Profit Commission figures, where applicable, without certification or
production of letters or other documents and enter in accordance with the
figures shown thereon, without Reinsurers agreement. Reinsurers agree to the use
of a copy (including a photocopy) or duplicate of the applicable Slip or Wording
for the collection and taking down of Additional Premium(s), Return Premium(s),
Premium Adjustment(s) and Profit Commission(s).

 

NB / 22-12-14

Willis Limited, Lloyd’s broker, authorised and regulated by the Financial
Conduct Authority.

Registered office: 51 Lime Street, London EC3M 7DQ. Registered number 181116
England and Wales



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UMR Reinsured Type

: B080110074N15

: American Interstate Insurance Company

: Casualty Catastrophe Excess of Loss

LOGO [g838456willis_logo.jpg]

 

Presentation of premium documentation to XIS by the Settlement Due Date(s) is
deemed to be in compliance with the payment provisions. Reinsurers agree that
Willis Limited may pay de-linked premiums for this Agreement at different times.
Premium Processing Clause - LSW 3003 (14/12/09) Where the premium is to be paid
through Xchanging Ins-sure Services (XIS), payment to Reinsurers will be deemed
to occur on the day that a delinked premium is released for settlement by the
Appointed Broker or in the case of non-delinked premiums, on the day that the
error-free Premium Advice Note (PAN) is submitted to XIS. Where premiums are to
be paid by instalments under the Deferred Account Scheme, and the Appointed
Broker does not receive the premium in time to comply with the agreed settlement
date for the second or subsequent instalment, the Appointed Broker, if electing
to suspend the automatic debiting of the relevant deferred instalment, shall
advise the Slip Leader in writing and instruct XIS accordingly. XIS shall then
notify Reinsurers. Payment to any entity within the same group of companies as
the Appointed Broker will be deemed to be payment to the Appointed Broker.
Nothing in this clause shall be construed to override the terms of any Premium
Payment Warranty or Clause or any Termination or Cancellation provision
contained in this contract. Furthermore, any amendment to the Settlement Due
Date of a premium instalment as a result of the operation of this Premium
Processing Clause shall not amend the date that such instalment is deemed to be
due for the purposes of such Premium Payment Warranty or Clause or Termination
or Cancellation provision unless (Re)Insurers expressly agree otherwise.

Appointed Broker: Willis Limited

LSW 3003 14/12/09

If the Settlement Due Date falls on a Saturday, a Sunday or a Bank Holiday, it
is agreed that the Settlement Due Date shall be changed to the first following
working day. XIS are authorised to:

•       sign policies in multiple copies

 

NB / 22-12-14

Willis Limited, Lloyd’s broker, authorised and regulated by the Financial
Conduct Authority.

Registered office: 51 Lime Street, London EC3M 7DQ. Registered number 181116
England and Wales



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UMR Reinsured Type

: B080110074N15

: American Interstate Insurance Company

: Casualty Catastrophe Excess of Loss

LOGO [g838456willis_logo.jpg]

 

TAXES PAYABLE BY REINSURER(S):

 

As stated under the heading “Taxes payable by Reinsurer(s) and Administered by
the Reinsured or their Agent”.

COUNTRY OF ORIGIN USA OVERSEAS BROKER

Willis Re. Inc.

15305 North Dallas Parkway

Suite 1100

Collonnade III

Addison

Texas

75001

USA

U.S. CLASSIFICATION U.S Reinsurance NAIC CODES: 12228; 31895; 26869 ALLOCATION
OF PREMIUM TO CODING: 100% – W6

LOGO [g838456ex10_30pg079a.jpg]

REGULATORY CLIENT CLASSIFICATION: Reinsurance.

 

NB / 22-12-14

Willis Limited, Lloyd’s broker, authorised and regulated by the Financial
Conduct Authority.

Registered office: 51 Lime Street, London EC3M 7DQ. Registered number 181116
England and Wales



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UMR Reinsured Type

: B080110074N15

: American Interstate Insurance Company

: Casualty Catastrophe Excess of Loss

LOGO [g838456willis_logo.jpg]

 

FEE PAYABLE BY REINSURED / CLIENT? No TOTAL BROKERAGE: 15% OTHER DEDUCTIONS FROM
PREMIUM: None.

 

NB / 22-12-14

Willis Limited, Lloyd’s broker, authorised and regulated by the Financial
Conduct Authority.

Registered office: 51 Lime Street, London EC3M 7DQ. Registered number 181116
England and Wales



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UMR Reinsured Type

: B080110074N15

: American Interstate Insurance Company

: Casualty Catastrophe Excess of Loss

LOGO [g838456willis_logo.jpg]

 

B.I.P.A.R. Statement

In a co-reinsurance placement, following reinsurers may, but are not obliged to,
follow the premium charged by the lead reinsurer.

Reinsurers may not seek to guarantee for themselves terms as favourable as those
which others subsequently achieve during the placement.

 

Reinsurer and Reference: LOGO [g838456ex10_30pg084.jpg] Written line(s):
12 1⁄2%            Ref.: 1131360115FY Final signed line(s): 10% Line
Condition(s): Signed in Lloyd’s this 22nd day of December 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UMR Reinsured Type

: B080110074N15

: American Interstate Insurance Company

: Casualty Catastrophe Excess of Loss

LOGO [g838456willis_logo.jpg]

 

B.I.P.A.R. Statement

In a co-reinsurance placement, following reinsurers may, but are not obliged to,
follow the premium charged by the lead reinsurer.

Reinsurers may not seek to guarantee for themselves terms as favourable as those
which others subsequently achieve during the placement.

 

Reinsurer and Reference: LOGO [g838456ex10_30pg085.jpg] Written line(s):
20%            Ref.: 51331715AA Final signed line(s): 10% Line Condition(s):
Signed in LLOYDS this 22ND day of DECEMBER 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UMR Reinsured Type

: B080110074N15

: American Interstate Insurance Company

: Casualty Catastrophe Excess of Loss

LOGO [g838456willis_logo.jpg]

 

B.I.P.A.R. Statement

In a co-reinsurance placement, following reinsurers may, but are not obliged to,
follow the premium charged by the lead reinsurer.

Reinsurers may not seek to guarantee for themselves terms as favourable as those
which others subsequently achieve during the placement.

 

Reinsurer and Reference: LOGO [g838456ex10_30pg086.jpg] Written line(s):
12.5%            Ref.: Final signed line(s): 10% Line Condition(s): Signed in
London this 22nd day of December, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UMR Reinsured Type

: B080110074N15

: American Interstate Insurance Company

: Casualty Catastrophe Excess of Loss

LOGO [g838456willis_logo.jpg]

 

B.I.P.A.R. Statement

In a co-reinsurance placement, following reinsurers may, but are not obliged to,
follow the premium charged by the lead reinsurer.

Reinsurers may not seek to guarantee for themselves terms as favourable as those
which others subsequently achieve during the placement.

 

Reinsurer and Reference: LOGO [g838456ex10_30pg087.jpg] Written line(s):
7.5%            Ref.: 000028011500 Final signed line(s): 7.5% Line Condition(s):
Signed in LLOYDS this 22ND day of DECEMBER 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UMR Reinsured Type

: B080110074N15

: American Interstate Insurance Company

: Casualty Catastrophe Excess of Loss

LOGO [g838456willis_logo.jpg]

 

B.I.P.A.R. Statement

In a co-reinsurance placement, following reinsurers may, but are not obliged to,
follow the premium charged by the lead reinsurer.

Reinsurers may not seek to guarantee for themselves terms as favourable as those
which others subsequently achieve during the placement.

 

Reinsurer and Reference: LOGO [g838456ex10_30pg088.jpg] Written line(s):
20%            Ref.: CA7542A/15TAA Final signed line(s): 10% Line Condition(s):
Signed in Zurich this 22 day of December 2014